ICJ_143_JurisdictionalImmunities2008_DEU_ITA_2012-02-03_JUD_01_ME_00_FR.txt.                          COUR INTERNATIONALE DE JUSTICE


                           RECUEIL DES ARRÊTS,
                    AVIS CONSULTATIFS ET ORDONNANCES


                   IMMUNITÉS JURIDICTIONNELLES
                            DE L’ÉTAT
                   (ALLEMAGNE c. ITALIE ; GRÈCE (intervenant))


                           ARRÊT DU 3 FÉVRIER 2012




                                 2012
                         INTERNATIONAL COURT OF JUSTICE


                         REPORTS OF JUDGMENTS,
                      ADVISORY OPINIONS AND ORDERS


                    JURISDICTIONAL IMMUNITIES
                           OF THE STATE
                    (GERMANY v. ITALY : GREECE intervening)


                        JUDGMENT OF 3 FEBRUARY 2012




6 CIJ1031.indb 1                                                 22/11/13 12:25

                                            Mode officiel de citation :
                            Immunités juridictionnelles de l’Etat (Allemagne c. Italie ;
                             Grèce (intervenant)), arrêt, C.I.J. Recueil 2012, p. 99




                                                 Official citation :
                            Jurisdictional Immunities of the State (Germany v. Italy :
                            Greece intervening), Judgment, I.C.J. Reports 2012, p. 99




                                                                                 1031
                                                                  No de vente:
                   ISSN 0074-4441                                 Sales number
                   ISBN 978-92-1-071145-6




6 CIJ1031.indb 2                                                                           22/11/13 12:25

                                                        3 FÉVRIER 2012

                                                            ARRÊT




                       IMMUNITÉS JURIDICTIONNELLES
                                DE L’ÉTAT
                   (ALLEMAGNE c. ITALIE ; GRÈCE (intervenant))




                         JURISDICTIONAL IMMUNITIES
                                OF THE STATE
                    (GERMANY v. ITALY : GREECE intervening)




                                                      3 FEBRUARY 2012

                                                         JUDGMENT




6 CIJ1031.indb 3                                                         22/11/13 12:25

                   99 	﻿




                                              TABLE DES MATIÈRES

                                                                                              Paragraphes

                   Qualités                                                                        1-19
                        I. Contexte historique et factuel                                         20-36
                           1. Le traité de paix de 1947                                              22
                           2. La loi fédérale d’indemnisation de 1953                                23
                           3. Les accords de 1961                                                 24-25
                           4. La loi portant création de la fondation « Mémoire, respon-
                              sabilité et avenir »                                                   26
                           5. Les procédures engagées devant les juridictions italiennes          27-36
                              A. Les actions introduites par des ressortissants italiens          27-29
                              B. Les actions introduites par des ressortissants grecs             30-36
                       II. L’objet du différend et la compétence de la Cour                       37-51


                       III. Les violations de l’immunité de juridiction de l’Allemagne
                            qui auraient été commises dans le cadre des procédures
                            engagées par les requérants italiens                                 52-108
                           1. Les questions soumises à la Cour                                    52-61
                           2. Le premier argument de l’Italie : les dommages ont été cau-
                              sés sur le territoire de l’Etat du for                              62-79
                           3. Le second argument de l’Italie : l’objet et les circonstances
                              des demandes présentées aux juridictions italiennes                80-106
                             A. La gravité des violations                                         81-91
                             B. La relation entre le jus cogens et la règle de l’immunité
                                de l’Etat                                                         92-97
                             C. L’argument du « dernier recours »                                98-104
                             D. L’effet combiné des circonstances invoquées par l’Italie        105-106

                           4. Conclusions                                                       107-108
                       IV. Les mesures de contrainte prises à l’égard des biens
                           appartenant à l’Allemagne en territoire italien                      109-120
                       V. Les décisions judiciaires italiennes déclarant exécutoires
                          en Italie des décisions de juridictions grecques prononçant
                          des condamnations civiles à l’encontre de l’Allemagne                 121-133
                       VI. Les conclusions finales de l’Allemagne et les réparations
                           sollicitées134-138
                   Dispositif                                                                       139

                   4




6 CIJ1031.indb 4                                                                                            22/11/13 12:25

                    100 	




                                    COUR INTERNATIONALE DE JUSTICE

        2012                                          ANNÉE 2012
      3 février
     Rôle général
       no 143                                         3 février 2012

                              IMMUNITÉS JURIDICTIONNELLES
                                       DE L’ÉTAT
                                (ALLEMAGNE c. ITALIE ; GRÈCE (intervenant))




                       Contexte historique et factuel.
                       Traité de paix de 1947 — Loi fédérale d’indemnisation de 1953 — Accords de
                    1961 — Loi fédérale de 2000 portant création de la fondation « Mémoire, respon‑
                    sabilité et avenir » — Procédures engagées devant les juridictions ita‑
                    liennes — Actions introduites par des ressortissants italiens — Actions introduites
                    par des ressortissants grecs.

                                                             *
                       Objet du différend et compétence de la Cour.
                       Objet du différend circonscrit par les demandes de l’Allemagne et de l’Ita‑
                    lie — Absence d’objection de l’Italie à la compétence de la Cour et à la recevabilité
                    de la requête — Article premier de la convention européenne pour le règlement
                    pacifique des différends en tant que base de compétence — Limitation ratione
                    temporis non applicable — Cour ayant compétence — Cour n’étant pas appelée à
                    statuer sur des questions de réparation — Lien entre obligation de réparation et
                    immunité de l’Etat — Aucune autre question concernant la compétence de la Cour.

                                                             *
                       Violations de l’immunité de juridiction de l’Allemagne qui auraient été commises
                    dans le cadre des procédures engagées par les requérants italiens.
                       Questions soumises à la Cour — Origine des actions intentées devant les juridic‑
                    tions italiennes — Existence d’une règle coutumière de droit international confé‑
                    rant l’immunité à l’Etat — Sources de la pratique étatique et de l’opinio
                    juris — Pratique étatique et opinio juris reconnaissant, d’une manière générale,
                    l’immunité de l’Etat — Règle de l’immunité de l’Etat procédant du principe de
                    l’égalité souveraine des Etats — Nécessité d’établir une distinction entre les actes
                    pertinents de l’Allemagne et ceux de l’Italie — Caractère procédural du droit de
                    l’immunité — Cour devant examiner et appliquer le droit de l’immunité de l’Etat

                    5




6 CIJ1031.indb 6                                                                                            22/11/13 12:25

                   101 	         immunités juridictionnelles de l’état (arrêt)

                   tel qu’il existait à l’époque des procédures italiennes — Actes jure gestionis et
                   actes jure imperii — Actes des forces armées du Reich allemand étant des actes
                   jure imperii — Immunité de l’Etat en ce qui concerne les actes jure impe-
                   rii — Argument de l’Italie selon lequel l’Allemagne n’est pas fondée à bénéficier de
                   l’immunité dans les procédures qui ont été engagées devant les tribunaux italiens.
                        Premier argument de l’Italie : l’exception territoriale — Actes commis sur le ter‑
                   ritoire de l’Etat du for par les forces armées d’un Etat étranger dans le cadre d’un
                   conflit armé — Article 11 de la convention européenne sur l’immunité des
                   Etats — Article 12 de la convention des Nations Unies sur l’immunité juridictionnelle
                   des Etats et de leurs biens — Pratique étatique : législations nationales et décisions
                     de juridictions nationales — Etat jouissant, dans le cadre d’instances civiles, de l’im‑
                   munité à raison d’actes jure imperii lorsque sont en cause des actes ayant entraîné la
                   mort, un préjudice corporel ou un préjudice matériel commis par ses forces armées
                   dans le cadre d’un conflit armé — Opinio juris — Absence de jurisprudence ou de
                   déclarations contraires de la part des Etats — Décisions des juridictions italiennes ne
                   pouvant être justifiées sur la base de l’exception territoriale.
                        Second argument de l’Italie : objet et circonstances des demandes présentées aux
                    juridictions italiennes — Gravité des violations — Affirmation selon laquelle le
                    droit international n’accorde pas l’immunité à un Etat dans le cas de violations
                    graves du droit des conflits armés — Tribunal national saisi devant déterminer
                    si un Etat peut prétendre à l’immunité avant de pouvoir examiner le fond de
                    ­l’affaire — Absence de pratique étatique étayant la proposition selon laquelle un
                     Etat serait privé de l’immunité dans le cas de violations graves du droit inter­
                     national humanitaire — Proposition n’ayant pas non plus été retenue par la
                     Cour européenne des droits de l’homme — Etat n’étant pas privé de l’immunité
                     pour la seule raison qu’il est accusé de violations graves du droit international
                     humanitaire.
                        Relation entre jus cogens et règle de l’immunité de l’Etat — Conflit allégué entre
                     règles de jus cogens et immunité de l’Allemagne — Jus cogens n’entrant pas en
                     conflit avec l’immunité de l’Etat — Argument tiré de la primauté du jus cogens sur
                     le droit de l’immunité des Etats ayant été écarté par les tribunaux nationaux — Immu‑
                   nité de l’Etat ne se trouvant pas affectée par une violation du jus cogens.
                        Argument du « dernier recours » — Affirmation selon laquelle les tribunaux ita‑
                   liens ont à juste titre refusé de reconnaître l’immunité de l’Allemagne au motif
                   qu’avaient échoué toutes les autres tentatives d’obtenir réparation — Droit d’un
                   Etat à l’immunité ne dépendant pas de l’existence d’autres voies effectives de répa‑
                   ration — Cour rejetant l’argument de l’Italie — Nouvelles négociations entre
                   ­l’Allemagne et l’Italie.
                        Effet combiné des circonstances invoquées par l’Italie — Aucun des trois volets
                    ne justifiant le comportement des tribunaux italiens — Absence d’effets si considé‑
                    rés conjointement — Pratique étatique — Mise en balance de différents facteurs
                    méconnaissant la nature même de l’immunité de l’Etat — Immunité ne pouvant
                    dépendre d’une telle mise en balance par un tribunal national.
                        Refus des tribunaux italiens de reconnaître l’immunité de l’Allemagne consti‑
                    tuant un manquement aux obligations auxquelles l’Italie était tenue envers
                    celle-ci — Nul besoin d’examiner les autres questions soulevées par les Parties.

                                                               *
                      Mesures de contrainte prises à l’égard de biens appartenant à l’Allemagne en
                   territoire italien.

                   6




6 CIJ1031.indb 8                                                                                                22/11/13 12:25

                    102 	         immunités juridictionnelles de l’état (arrêt)

                       Hypothèque judiciaire sur la Villa Vigoni — Hypothèque en question suspendue
                    par l’Italie pour tenir compte de la procédure devant la Cour — Distinction entre
                    les règles du droit international coutumier relatives à l’immunité d’exécution et
                    celles qui gouvernent l’immunité de juridiction — Nul besoin de déterminer si les
                    décisions des tribunaux grecs prononçant des condamnations pécuniaires à l’égard
                    de l’Allemagne ont été rendues en violation de l’immunité de juridiction de cet Etat
                    — Article 19 de la convention des Nations Unies sur l’immunité juridictionnelle des
                    Etats et de leurs biens — Bien ayant fait l’objet d’une mesure de contrainte étant
                    utilisé à des fins de service public non commerciales — Allemagne n’ayant
                    pas expressément consenti à l’application de la mesure en cause, ni réservé la
                    Villa Vigoni à la satisfaction des demandes en justice dirigées contre elle — Ins‑
                    cription d’une hypothèque judiciaire sur la Villa Vigoni constituant une violation
                    par l’Italie de son obligation de respecter l’immunité due à l’Allemagne.

                                                              *
                        Décisions judiciaires italiennes déclarant exécutoires en Italie des décisions
                    de juridictions grecques prononçant des condamnations civiles à l’encontre de
                    ­l’Allemagne.
                        Argument de l’Allemagne selon lequel son immunité de juridiction a été violée
                     par ces décisions — Demande d’exequatur — Question de savoir si les tribunaux
                     italiens ont respecté l’immunité de juridiction de l’Allemagne en accordant l’exe-
                     quatur — Objet de la procédure d’exequatur — Procédure d’exequatur devant
                     être regardée comme intentée contre l’Etat condamné par le jugement étran‑
                     ger — Question de l’immunité devant être examinée avant la demande d’exequa-
                     tur — Nul besoin de trancher la question de savoir si les tribunaux grecs ont violé
                     l’immunité de l’Allemagne — Arrêts de la Cour d’appel de Florence ayant violé
                     l’obligation de l’Italie de respecter l’immunité de juridiction de l’Allemagne.

                                                              *
                       Conclusions finales de l’Allemagne et réparations sollicitées.
                       Six chefs de conclusions ayant été soumis à la Cour par l’Allemagne — Cour
                    faisant droit aux trois premiers chefs de conclusions — Violation par l’Italie de
                    l’immunité de juridiction de l’Allemagne — Quatrième chef de conclu‑
                    sions — Demande tendant à ce que la Cour dise que la responsabilité internatio‑
                    nale de l’Italie est engagée — Nul besoin d’une déclaration spécifique — Respon‑
                    sabilité se déduisant automatiquement du constat de la violation de certaines
                    obligations — Cour ne faisant pas droit au quatrième chef de conclusions — Cin‑
                    quième chef de conclusions — Demande tendant à ce que la Cour ordonne à l’Italie
                    de prendre, par les moyens de son choix, toutes les mesures nécessaires pour faire
                    en sorte que l’ensemble des décisions de ses tribunaux et autres autorités judiciaires
                    qui contreviennent à l’immunité souveraine de l’Allemagne soient privées d’ef‑
                    fet — Cour faisant droit au cinquième chef de conclusions — Résultat devant être
                    atteint par la promulgation d’une législation appropriée ou par le recours à toute
                    autre méthode capable de produire cet effet — Sixième chef de conclu‑
                    sions — Demande tendant à ce que la Cour ordonne à l’Italie d’offrir des ­assurances
                    de non-répétition — Aucune raison de supposer qu’un Etat dont le comportement
                    a été déclaré illicite par la Cour répétera à l’avenir ce comportement — Absence
                    de circonstances justifiant des assurances de non-répétition — Cour ne faisant pas
                    droit au sixième chef de conclusions.

                    7




6 CIJ1031.indb 10                                                                                            22/11/13 12:25

                    103 	          immunités juridictionnelles de l’état (arrêt)

                                                          ARRÊT

                    Présents : M. Owada, président ; M. Tomka, vice-président ; MM. Koroma,
                                Simma, Abraham, Keith, Sepúlveda-Amor, Bennouna, Skotnikov,
                                Cançado Trindade, Yusuf, Greenwood, Mmes Xue, Donoghue,
                                juges ; M. Gaja, juge ad hoc ; M. Couvreur, greffier.


                        En l’affaire relative aux immunités juridictionnelles de l’Etat,
                        entre
                    la République fédérale d’Allemagne,
                    représentée par
                       S. Exc. Mme Susanne Wasum-Rainer, ambassadeur, directeur général des affaires
                          juridiques et conseiller juridique du ministère fédéral des affaires étrangères,
                       S. Exc. M. Heinz-Peter Behr, ambassadeur de la République fédérale d’Alle-
                          magne auprès du Royaume des Pays-Bas,
                       M. Christian Tomuschat, ancien membre et président de la Commission du
                          droit international, professeur émérite de droit international public à l’Uni-
                          versité Humboldt de Berlin,
                       comme agents ;
                       M. Andrea Gattini, professeur de droit international public à l’Université de
                          Padoue,
                       M. Robert Kolb, professeur de droit international public à l’Université de
                          Genève,
                       comme conseils et avocats ;
                       M. Guido Hildner, chef de la division du droit international public au minis-
                          tère fédéral des affaires étrangères,
                       M. Götz Schmidt-Bremme, chef de la division du droit international en matière
                          civile, commerciale et fiscale au ministère fédéral des affaires étrangères,
                       M. Felix Neumann, ambassade de la République fédérale d’Allemagne au
                          Royaume des Pays-Bas,
                       M. Gregor Schotten, ministère fédéral des affaires étrangères,
                       M. Klaus Keller, ambassade de la République fédérale d’Allemagne au
                          Royaume des Pays-Bas,
                       Mme Susanne Achilles, ambassade de la République fédérale d’Allemagne au
                          Royaume des Pays-Bas,
                       Mme Donate Arz von Straussenburg, ambassade de la République fédérale
                          d’Allemagne au Royaume des Pays-Bas,
                       comme conseillers ;
                       Mme Fiona Kaltenborn,
                       comme assistante,
                        et
                    la République italienne,
                    représentée par
                       S. Exc. M. Paolo Pucci di Benisichi, ambassadeur et conseiller d’Etat,

                    8




6 CIJ1031.indb 12                                                                                            22/11/13 12:25

                    104 	         immunités juridictionnelles de l’état (arrêt)

                        comme agent ;
                        M. Giacomo Aiello, avocat de l’Etat,
                        S. Exc. M. Franco Giordano, ambassadeur de la République italienne auprès
                           du Royaume des Pays-Bas,
                        comme coagents ;
                        M. Luigi Condorelli, professeur de droit international à l’Université de Flo-
                           rence,
                        M. Pierre-Marie Dupuy, professeur de droit international à l’Institut univer-
                           sitaire de hautes études internationales et du développement de Genève et
                           à l’Université de Paris II (Panthéon-Assas),
                        M. Paolo Palchetti, professeur associé de droit international à l’Université de
                           Macerata,
                        M. Salvatore Zappalà, professeur de droit international à l’Université de
                           Catane, conseiller juridique à la mission permanente de l’Italie auprès de
                           l’Organisation des Nations Unies,
                        comme conseils et avocats ;
                        M. Giorgio Marrapodi, ministre plénipotentiaire, chef du département juri-
                           dique du ministère des affaires étrangères,
                        M. Guido Cerboni, ministre plénipotentiaire, coordinateur pour les pays
                           d’Europe centrale et occidentale à la direction générale de l’Union euro-
                           péenne au ministère des affaires étrangères,
                        M. Roberto Bellelli, conseiller juridique à l’ambassade d’Italie au Royaume
                           des Pays-Bas,
                        Mme Sarah Negro, premier secrétaire à l’ambassade d’Italie au Royaume des
                           Pays-Bas,
                        M. Mel Marquis, professeur de droit à l’Institut universitaire européen de
                           Florence,
                        Mme Francesca De Vittor, chercheur en droit international à l’Université de
                           Macerata,
                        comme conseillers,
                        avec, comme Etat autorisé à intervenir dans l’instance,
                    la République hellénique,
                    représentée par
                       M. Stelios Perrakis, professeur des institutions internationales et européennes
                          à l’Université Panteion d’Athènes,
                       comme agent ;
                       S. Exc. M. Ioannis Economides, ambassadeur de la République hellénique
                          auprès du Royaume des Pays-Bas,
                       comme agent adjoint ;
                       M. Antonis Bredimas, professeur de droit international à l’Université natio-
                          nale et capodistrienne d’Athènes,
                       comme conseil et avocat ;
                       Mme Maria-Daniella Marouda, maître de conférences en droit international à
                          l’Université Panteion d’Athènes,
                       comme conseil,

                    9




6 CIJ1031.indb 14                                                                                         22/11/13 12:25

                    105 	         immunités juridictionnelles de l’état (arrêt)

                      La Cour,
                      ainsi composée,
                      après délibéré en chambre du conseil,
                      rend l’arrêt suivant :
                       1. Le 23 décembre 2008, la République fédérale d’Allemagne (dénommée
                    ci-après l’« Allemagne ») a déposé au Greffe de la Cour une requête introductive
                    d’instance contre la République italienne (dénommée ci-après l’« Italie ») au
                    sujet d’un différend ayant son origine dans des « violations d’obligations juri-
                    diques internationales » qu’aurait commises l’Italie « en ne respectant pas » dans
                    sa pratique judiciaire « l’immunité de juridiction reconnue à [l’Allemagne] par le
                    droit international ».
                       Pour fonder la compétence de la Cour, l’Allemagne invoque dans sa requête
                    l’article premier de la convention européenne pour le règlement pacifique des
                    différends du 29 avril 1957.
                       2. Conformément au paragraphe 2 de l’article 40 du Statut, la requête a été
                    immédiatement communiquée au Gouvernement italien par le greffier ; confor-
                    mément au paragraphe 3 de cet article, tous les autres Etats admis à ester devant
                    la Cour ont été informés du dépôt de la requête.
                       3. La Cour ne comptant sur le siège aucun juge de nationalité italienne, l’Ita-
                    lie s’est prévalue du droit que lui confère le paragraphe 2 de l’article 31 du Statut
                    de procéder à la désignation d’un juge ad hoc pour siéger en l’affaire : elle a
                    désigné M. Giorgio Gaja.
                       4. Par ordonnance du 29 avril 2009, la Cour a fixé au 23 juin 2009 et au
                    23 décembre 2009, respectivement, les dates d’expiration des délais pour le dépôt
                    du mémoire de l’Allemagne et du contre-mémoire de l’Italie ; ces pièces de pro-
                    cédure ont été dûment déposées dans les délais ainsi prescrits. Le contre-
                    mémoire de l’Italie comprenait une demande reconventionnelle « sur la question
                    des réparations dues aux victimes italiennes des graves violations du droit inter-
                    national humanitaire commises par les forces du Reich allemand ».
                       5. Par ordonnance du 6 juillet 2010, la Cour a décidé que la demande recon-
                    ventionnelle de l’Italie était irrecevable comme telle au titre du paragraphe 1 de
                    l’article 80 de son Règlement. Par la même ordonnance, elle a autorisé l’Alle-
                    magne à présenter une réplique et l’Italie, une duplique, et a fixé au 14 oc-
                    tobre 2010 et au 14 janvier 2011, respectivement, les dates d’expiration des
                    délais pour le dépôt de ces pièces de procédure ; celles-ci ont été dûment dépo-
                    sées dans les délais ainsi prescrits.
                       6. Le 13 janvier 2011, la République hellénique (dénommée ci-après la
                    « Grèce ») a, en vertu de l’article 62 du Statut, déposé au Greffe une requête à fin
                    d’intervention en l’affaire. Dans sa requête, la Grèce indiquait qu’elle « ne
                    cherch[ait] pas à intervenir en tant qu’Etat partie à l’instance ».
                       7. Conformément au paragraphe 1 de l’article 83 du Règlement, le greffier, sous
                    le couvert de lettres en date du 13 janvier 2011, a transmis des copies certifiées
                    conformes de la requête à fin d’intervention aux Gouvernements allemand et ita-
                    lien, en les informant que la Cour avait fixé au 1er avril 2011 la date d’expiration du
                    délai dans lequel ils pouvaient présenter leurs observations écrites sur cette requête.
                    Conformément au paragraphe 2 de ce même article, il a également transmis copie
                    de ladite requête au Secrétaire général de l’Organisation des Nations Unies.
                       8. L’Allemagne et l’Italie ont l’une et l’autre présenté des observations écrites
                    sur la requête à fin d’intervention de la Grèce dans les délais ainsi fixés. Le

                    10




6 CIJ1031.indb 16                                                                                             22/11/13 12:25

                    106 	         immunités juridictionnelles de l’état (arrêt)

                    Greffe leur a transmis à chacune copie des observations de l’autre, et il a égale-
                    ment communiqué copie des observations des deux Parties à la Grèce.
                        9. A la lumière du paragraphe 2 de l’article 84 de son Règlement, et compte
                    tenu de l’absence d’objection des deux Parties, la Cour a estimé qu’il n’était pas
                    nécessaire de tenir des audiences sur la question de l’admission de la requête à
                    fin d’intervention de la Grèce. Elle a néanmoins considéré que celle-ci devait
                    avoir la possibilité d’exposer ses vues sur les observations des Parties, qui
                    devaient quant à elles être autorisées à soumettre des observations écrites addi-
                    tionnelles sur la question. La Cour a fixé au 6 mai 2011 la date d’expiration du
                    délai accordé à la Grèce pour présenter ses propres observations écrites sur
                    celles des Parties, et au 6 juin 2011 la date d’expiration du délai accordé aux
                    Parties pour faire part de leurs observations additionnelles sur les observations
                    écrites de la Grèce. Les observations de la Grèce et les observations addition-
                    nelles des Parties ont été présentées dans les délais ainsi fixés. Le Greffe a dûment
                    transmis aux Parties copie des observations de la Grèce ; il a en outre communi-
                    qué à chacune copie des observations additionnelles de l’autre et, à la Grèce,
                    copie des observations additionnelles des deux Parties.
                        10. Par ordonnance du 4 juillet 2011, la Cour a autorisé la Grèce à intervenir
                    en tant que non-partie, dans la mesure où son intervention se limiterait aux déci-
                    sions grecques déclarées exécutoires en Italie. La Cour a également fixé comme
                    suit les dates d’expiration des délais pour le dépôt de la déclaration écrite et des
                    observations écrites visées au paragraphe 1 de l’article 85 du Règlement : pour la
                    déclaration écrite de la Grèce, le 5 août 2011, et pour les observations écrites de
                    l’Allemagne et de l’Italie sur cette déclaration, le 5 septembre 2011.
                        11. La déclaration écrite de la Grèce et les observations écrites de l’Allemagne
                    ont été dûment déposées dans les délais ainsi fixés. Par lettre datée du 1er sep-
                    tembre 2011, l’agent de l’Italie a indiqué que la République italienne ne présente-
                    rait pas d’observations sur la déclaration écrite de la Grèce à ce stade de la procé-
                    dure, tout en réservant cependant « sa position et son droit d’aborder, le cas
                    échéant, certains points soulevés dans la déclaration écrite au cours des audiences ».
                    Le Greffe a dûment transmis aux Parties copie de la déclaration écrite de la Grèce ;
                    il a transmis à l’Italie et à la Grèce copie des observations écrites de l’Allemagne.
                        12. Conformément au paragraphe 2 de l’article 53 du Règlement, la Cour,
                    après s’être renseignée auprès des Parties, a décidé que des exemplaires des pièces
                    de procédure et des documents annexés seraient rendus accessibles au public à
                    l’ouverture de la procédure orale. Après avoir consulté les Parties et la Grèce, la
                    Cour a décidé qu’il en irait de même pour la déclaration écrite de l’Etat interve-
                    nant et les observations écrites de l’Allemagne sur ladite déclaration.
                        13. Des audiences publiques ont été tenues du 12 au 16 septembre 2011, au
                    cours desquelles ont été entendus en leurs plaidoiries et réponses :
                    Pour l’Allemagne : Mme Susanne Wasum-Rainer,
                                        M. Christian Tomuschat,
                                        M. Andrea Gattini,
                                        M. Robert Kolb.
                    Pour l’Italie :     M. Giacomo Aiello,
                                        M. Luigi Condorelli,
                                        M. Salvatore Zappalà,
                                        M. Paolo Palchetti,
                                        M. Pierre-Marie Dupuy.
                    Pour la Grèce :     M. Stelios Perrakis,
                                        M. Antonis Bredimas.

                    11




6 CIJ1031.indb 18                                                                                            22/11/13 12:25

                    107 	        immunités juridictionnelles de l’état (arrêt)

                       14. A l’audience, des membres de la Cour ont posé aux Parties et, en tant
                    qu’Etat intervenant, à la Grèce des questions auxquelles il a été répondu par
                    écrit. Les Parties ont présenté leurs observations écrites sur ces réponses écrites.

                                                             *
                      15. Dans sa requête, l’Allemagne a formulé les demandes suivantes :
                            « [L’]Allemagne prie la Cour de dire et juger que :

                         1) en permettant que soient intentées à son encontre des actions civiles fondées
                             sur des violations du droit international humanitaire commises par le Reich
                             allemand au cours de la seconde guerre mondiale de septembre 1943 à
                             mai 1945, la République italienne a commis des violations de ses obligations
                             juridiques internationales en ne respectant pas l’immunité de juridiction
                             reconnue à la République fédérale d’Allemagne par le droit international ;
                         2) en prenant des mesures d’exécution forcée visant la « Villa Vigoni », pro-
                            priété de l’Etat allemand utilisée par le gouvernement de ce dernier à
                            des fins non commerciales, la République italienne a également violé
                            ­l’immunité de juridiction de l’Allemagne ;
                         3) en déclarant exécutoires sur le sol italien des décisions judiciaires
                             grecques fondées sur des faits comparables à ceux qui sont mentionnés
                             au point 1 ci-dessus, la République italienne a commis une autre viola-
                             tion de l’immunité de juridiction de l’Allemagne.
                            En conséquence, la République fédérale d’Allemagne prie la Cour de
                         dire et juger que :
                         4) la responsabilité internationale de la République italienne est engagée ;
                         5) la République italienne prendra, par les moyens de son choix, toutes les
                            mesures nécessaires pour faire en sorte que l’ensemble des décisions de
                            ses juridictions et d’autres autorités judiciaires qui contreviennent à l’im-
                            munité souveraine de l’Allemagne ne puissent être exécutées ;
                         6) la République italienne prendra toutes les mesures nécessaires pour faire
                            en sorte que ses juridictions s’abstiennent à l’avenir de connaître
                            ­d’actions intentées contre l’Allemagne à raison des faits mentionnés au
                             point 1 ci-dessus. »
                       16. Au cours de la procédure écrite, les conclusions ci-après ont été présen-
                    tées par les Parties :
                      Au nom du Gouvernement de l’Allemagne,
                      dans le mémoire et dans la réplique :
                            « [L’]Allemagne prie la Cour de dire et juger que :

                         1) en permettant que soient intentées à son encontre des actions civiles
                             fondées sur des violations du droit international humanitaire commises
                             par le Reich allemand au cours de la seconde guerre mondiale, de sep-
                            tembre 1943 à mai 1945, la République italienne a commis des violations
                            de ses obligations juridiques internationales en tant qu’elle n’a pas res-
                            pecté l’immunité de juridiction reconnue à la République fédérale
                            ­d’Allemagne par le droit international ;

                    12




6 CIJ1031.indb 20                                                                                           22/11/13 12:25

                    108 	        immunités juridictionnelles de l’état (arrêt)

                         2) en prenant des mesures d’exécution forcée visant la « Villa Vigoni », pro-
                            priété de l’Etat allemand utilisée par le gouvernement de ce dernier à des
                            fins non commerciales, la République italienne a également violé l’im-
                            munité de juridiction de l’Allemagne ;
                         3) en déclarant exécutoires sur le sol italien des décisions judiciaires
                            grecques fondées sur des faits comparables à ceux qui sont mentionnés
                            au point 1 ci-dessus, la République italienne a une nouvelle fois violé
                            l’immunité de juridiction de l’Allemagne.
                            En conséquence, la République fédérale d’Allemagne prie la Cour de dire
                         et juger que :
                         4) la responsabilité internationale de la République italienne est engagée ;
                         5) la République italienne prendra, par les moyens de son choix, toutes les
                            mesures nécessaires pour faire en sorte que l’ensemble des décisions de
                            ses tribunaux et autres autorités judiciaires qui contreviennent à l’im-
                            munité souveraine de l’Allemagne ne puissent être exécutées ;
                         6) la République italienne prendra toutes les mesures nécessaires pour faire
                            en sorte que ses tribunaux s’abstiennent à l’avenir de connaître d’actions
                            intentées contre l’Allemagne à raison des faits mentionnés au point 1
                            ci-dessus. »
                    Au nom du Gouvernement de l’Italie,
                    dans le contre-mémoire et dans la duplique :
                            « Sur la base des faits et des moyens exposés [dans son contre-mémoire
                         et dans sa duplique], et tout en se réservant le droit de compléter ou de
                         modifier cette conclusion, l’Italie prie la Cour de dire et juger que toutes les
                         demandes de l’Allemagne sont rejetées. »
                      17. A l’audience, les conclusions ci-après ont été présentées par les Parties :

                    Au nom du Gouvernement de l’Allemagne,
                            « L’Allemagne prie la Cour de dire et juger que :

                         1) en permettant que soient intentées à son encontre des actions civiles
                             fondées sur des violations du droit international humanitaire commises
                             par le Reich allemand au cours de la seconde guerre mondiale, de sep-
                            tembre 1943 à mai 1945, la République italienne a commis des violations
                            de ses obligations juridiques internationales en tant qu’elle n’a pas res-
                            pecté l’immunité de juridiction reconnue à la République fédérale
                            ­d’Allemagne par le droit international ;
                         2) en prenant des mesures d’exécution forcée visant la « Villa Vigoni », pro-
                             priété de l’Etat allemand utilisée par le gouvernement de ce dernier à des
                             fins non commerciales, la République italienne a également violé l’im-
                             munité de juridiction de l’Allemagne ;
                         3) en déclarant exécutoires sur le sol italien des décisions judiciaires
                             grecques fondées sur des faits comparables à ceux qui sont mentionnés
                             au point 1 ci-dessus, la République italienne a une nouvelle fois violé
                             l’immunité de juridiction de l’Allemagne.
                            En conséquence, la République fédérale d’Allemagne prie la Cour de
                         dire et juger que :

                    13




6 CIJ1031.indb 22                                                                                           22/11/13 12:25

                    109 	           immunités juridictionnelles de l’état (arrêt)

                         4) la responsabilité internationale de la République italienne est engagée ;
                         5) la République italienne prendra, par les moyens de son choix, toutes les
                            mesures nécessaires pour faire en sorte que l’ensemble des décisions de
                            ses tribunaux et autres autorités judiciaires qui contreviennent à l’im-
                            munité souveraine de l’Allemagne ne puissent être exécutées ;
                         6) la République italienne prendra toutes les mesures nécessaires pour faire en
                            sorte que ses tribunaux s’abstiennent à l’avenir de connaître d’actions inten-
                            tées contre l’Allemagne à raison des faits mentionnés au point 1 ci-dessus. »
                    Au nom du Gouvernement de l’Italie,
                            « [P]our les raisons exposées dans [ses] écritures et lors de [ses] plaidoi-
                         ries, [l’Italie prie] la Cour [de] di[r]e et juge[r] que les demandes de l’Alle-
                         magne sont sans fondement. Il est toutefois entendu … que l’Italie n’aurait
                         aucune objection à ce que la Cour décide de lui ordonner d’obtenir la
                         mainlevée de l’hypothèque inscrite sur la Villa Vigoni. »

                                                                             *
                      18. En conclusion de la déclaration écrite qu’elle a présentée en vertu du
                    paragraphe 1 de l’article 85 du Règlement, la Grèce a notamment indiqué
                         « que l’effet du jugement que la CIJ prononcera dans cette affaire concernant
                         l’immunité juridictionnelle de l’Etat sera d’une grande importance pour
                         l’ordre juridique italien et cert[ainement] pour l’ordre juridique hellénique.
                         .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 
                             En plus, une décision de la CIJ sur les effets du principe de l’immunité
                         juridictionnelle des Etats lorsqu’il est confronté avec une règle du droit
                         international de caractère jus cogens — comme l’interdiction de violation
                         des règles fondamentales du droit humanitaire — guidera le juge grec
                         en la matière. Cela aura, ainsi, des effets importants sur des actions juri-
                         diques pendantes ou potentielles de la part des individus devant ces
                         ­tribunaux. »
                        19. En conclusion des observations orales qu’elle a présentées sur l’objet de
                    l’intervention en vertu du paragraphe 3 de l’article 85 du Règlement, la Grèce a
                    notamment indiqué ce qui suit :
                            « Une décision de la Cour internationale de Justice sur les effets du prin-
                         cipe de l’immunité juridictionnelle des Etats lorsqu’il est confronté avec
                         une règle du droit international de caractère jus cogens — comme l’inter­
                         diction de violation des règles fondamentales du droit humanitaire — gui-
                         dera le juge grec… Cela aura ainsi des effets importants sur des actions
                         juridiques qui sont pendantes ou potentielles de la part des individus devant
                         ces tribunaux.
                         �����������������������������������������������������������������������������������������������������������������
                            Le Gouvernement hellénique considère que l’effet du jugement que [la]
                         Cour prononcera dans cette affaire concernant l’immunité juridictionnelle
                         sera d’une grande importance d’abord pour l’ordre juridique italien et,
                         certes, pour l’ordre juridique hellénique. »

                                                                             *
                                                                         *       *

                    14




6 CIJ1031.indb 24                                                                                                                             22/11/13 12:25

                    110 	       immunités juridictionnelles de l’état (arrêt)

                                        I. Contexte historique et factuel

                       20. La Cour juge utile d’exposer brièvement le contexte historique
                    et factuel de l’affaire. Celui-ci n’est, pour l’essentiel, pas contesté par les
                    ­Parties.
                       21. En juin 1940, l’Italie entra en guerre en tant qu’alliée du Reich alle-
                    mand. En septembre 1943, après la destitution de Mussolini, elle se rendit
                    aux Alliés et, le mois suivant, déclara la guerre à l’Allemagne. Les forces
                    allemandes, qui occupaient cependant une grande partie du territoire ita-
                    lien, se livrèrent, entre le mois d’octobre 1943 et la fin de la guerre, à de
                    nombreuses atrocités contre la population des régions concernées ; des
                    civils furent ainsi massacrés, et de nombreux autres, déportés et astreints
                    au travail forcé. Plusieurs centaines de milliers de soldats italiens furent
                    en outre faits prisonniers par les forces allemandes, tant sur le sol italien
                    que dans d’autres parties d’Europe. La plupart de ces détenus (ci-après les
                    « internés militaires italiens ») se virent dénier le statut de prisonnier de
                    guerre, et furent déportés en Allemagne ou dans les territoires occupés
                    par celle-ci pour y être soumis au travail forcé.

                                            1. Le traité de paix de 1947
                       22. Le 10 février 1947, au lendemain de la seconde guerre mondiale,
                    les Puissances alliées conclurent un traité de paix avec l’Italie aux fins
                    de régler, en particulier, les conséquences juridiques et économiques
                    de la guerre avec cet Etat. L’article 77 du traité de paix se lit comme
                    suit :
                             « 1. A dater de l’entrée en vigueur du présent Traité, les biens en
                         Allemagne de l’Etat et des ressortissants italiens ne seront plus consi-
                         dérés comme biens ennemis et toutes les restrictions résultant de leur
                         caractère ennemi seront levées.
                             2. Les biens identifiables de l’Etat et des ressortissants italiens que
                         les forces armées ou les autorités allemandes ont enlevés, par force
                         ou par contrainte, du territoire italien et emportés en Allemagne
                         après le 3 septembre 1943, donneront lieu à restitution.
                             3. Le rétablissement des droits de propriété ainsi que la restitu-
                         tion des biens italiens en Allemagne seront effectués conformé-
                         ment aux mesures qui seront arrêtées par les Puissances occupant
                         ­l’Allemagne.
                             4. Sans préjudice de ces dispositions et de toutes autres qui seraient
                          prises en faveur de l’Italie et des ressortissants italiens par les Puis-
                          sances occupant l’Allemagne, l’Italie renonce, en son nom et au nom
                          des ressortissants italiens, à toutes réclamations contre l’Allemagne
                          et les ressortissants allemands, qui n’étaient pas réglées au 8 mai 1945,
                          à l’exception de celles qui résultent de contrats et d’autres obligations
                          qui étaient en vigueur, ainsi que de droits qui étaient acquis avant
                          le 1er septembre 1939. Cette renonciation sera considérée comme

                    15




6 CIJ1031.indb 26                                                                                      22/11/13 12:25

                    111 	        immunités juridictionnelles de l’état (arrêt)

                          s’appliquant aux créances, à toutes les réclamations de caractère
                          intergouvernemental relatives à des accords conclus au cours de la
                          guerre et à toutes les réclamations portant sur des pertes ou des dom-
                          mages survenus pendant la guerre. »

                                     2. La loi fédérale d’indemnisation de 1953
                       23. En 1953, la République fédérale d’Allemagne adopta la loi fédérale
                    relative à l’indemnisation des victimes de la persécution national-
                    socialiste (Bundesentschädigungsgesetz (BEG)) dans le but d’indemniser
                    certaines catégories de victimes. De nombreux ressortissants italiens qui
                    engagèrent des actions sur le fondement de cette loi n’obtinrent pas gain
                    de cause, soit parce qu’ils n’entraient pas dans la catégorie des victimes de
                    la persécution national-socialiste, telle que définie par la BEG, soit parce
                    qu’ils n’avaient pas de domicile ou de résidence permanente en Alle-
                    magne, comme le requérait cette loi. Celle-ci fut modifiée en 1965 afin de
                    couvrir les réclamations des personnes qui avaient été persécutées en rai-
                    son de leur nationalité ou de leur appartenance à un groupe ethnique
                    non allemand, à condition toutefois qu’elles aient eu le statut de réfugié
                    au 1er octobre 1953. Même après cette modification, de nombreux requé-
                    rants italiens ne purent obtenir réparation au motif qu’ils n’avaient pas le
                    statut de réfugié au 1er octobre 1953. En raison de la manière dont la loi
                    fédérale — telle qu’initialement adoptée puis modifiée en 1965 — était
                    libellée, les actions en justice introduites par des victimes de nationalité
                    étrangère furent généralement rejetées par les juridictions allemandes.

                                               3. Les accords de 1961
                       24. Le 2 juin 1961, la République fédérale d’Allemagne et l’Italie
                    conclurent deux accords. Le premier (entré en vigueur le 16 sep-
                    tembre 1963) portait sur le « règlement de certaines questions d’ordre
                    patrimonial, économique et financier ». L’Allemagne, en application de
                    l’article premier, versa des indemnités à l’Italie au titre de « questions éco-
                    nomiques pendantes ». L’article 2 de cet accord était ainsi libellé :

                         « 1. Le Gouvernement italien déclare que toutes les réclamations pen-
                              dantes de la République italienne ou de personnes physiques ou
                              morales italiennes contre la République fédérale d’Allemagne ou
                              contre des personnes physiques ou morales allemandes sont réglées,
                              pour autant qu’elles soient fondées sur des droits et situations
                              de fait nés au cours de la période allant du 1er septembre 1939 au
                              8 mai 1945.
                           2. Le Gouvernement italien garantira la République fédérale d’Alle-
                              magne et les personnes physiques ou morales allemandes contre
                              toute poursuite judiciaire ou autre action engagée par des per-
                              sonnes physiques ou morales italiennes ayant un rapport avec les
                              réclamations susmentionnées. » [Traduction du Greffe.]

                    16




6 CIJ1031.indb 28                                                                                     22/11/13 12:25

                    112 	        immunités juridictionnelles de l’état (arrêt)

                       25. Le second accord (entré en vigueur le 31 juillet 1963) portait sur
                    l’« indemnisation des ressortissants italiens ayant fait l’objet de mesures
                    de persécution sous le régime national-socialiste ». En vertu de cet accord,
                    la République fédérale d’Allemagne s’engagea à verser des indemnités
                    aux ressortissants italiens victimes de telles mesures. Aux termes de l’ar-
                    ticle premier de cet accord, l’Allemagne accepta de verser à l’Italie la
                    somme de quarante millions de marks allemands
                         « en faveur des ressortissants italiens qui, en raison de leur race,
                         croyance ou idéologie, [avaie]nt fait l’objet de mesures de persécution
                         sous le régime national-socialiste et qui, à la suite de ces mesures
                         de persécution, [avaie]nt subi une privation de liberté ou des atteintes
                         à leur santé, ainsi qu’en faveur des ayants droit des personnes
                         qui [étaient] décédées à la suite de telles mesures » [traduction du
                         Greffe].
                      L’article 3 de cet accord se lit comme suit :
                            « Le paiement prévu à l’article premier porte règlement définitif
                         entre la République fédérale d’Allemagne et la République italienne
                         de toutes les questions faisant l’objet du présent traité, sans préjudice
                         des droits éventuels de ressortissants italiens fondés sur la législation
                         allemande en matière d’indemnisation. » [Traduction du Greffe.]

                                      4. La loi portant création de la fondation
                                         « Mémoire, responsabilité et avenir »

                        26. Le 2 août 2000 fut adoptée en Allemagne une loi fédérale portant
                     création d’une fondation « Mémoire, responsabilité et avenir » (ci-après la
                     « loi fédérale de 2000 »), en vue d’indemniser les personnes qui avaient été
                     soumises au travail forcé « et à d’autres injustices au cours de la période
                     national-socialiste » (art. 2, par. 1). La fondation ne versait pas directe-
                    ment d’argent aux bénéficiaires de ladite loi, mais effectuait des verse-
                    ments à des « organisations partenaires », parmi lesquelles l’Organisation
                    internationale pour les migrations à Genève. L’article 11 de ce même
                    texte assortissait le droit à réparation de certaines limites. L’un des effets
                    de cette disposition était d’exclure de ce droit les personnes ayant eu le
                    statut de prisonnier de guerre, à moins qu’elles n’aient été détenues dans
                    des camps de concentration ou n’entraient dans d’autres catégories parti-
                    culières. La raison donnée dans le commentaire officiel de cette disposi-
                    tion dont était assorti le projet de loi était que les prisonniers de guerre
                    « p[ouvaient], en vertu des règles du droit international, être astreints au
                    travail par la puissance détentrice » [traduction du Greffe] (Bundestags‑
                    drucksache 14/3206, en date du 13 avril 2000).
                        Des milliers d’anciens internés militaires italiens qui, ainsi que cela a été
                    précisé ci-dessus, s’étaient vu refuser le statut de prisonnier de guerre par
                    le Reich allemand (voir paragraphe 21) présentèrent des demandes
                    ­d’indemnisation au titre de la loi fédérale de 2000. En 2001, les autorités

                    17




6 CIJ1031.indb 30                                                                                       22/11/13 12:25

                    113 	        immunités juridictionnelles de l’état (arrêt)

                    allemandes estimèrent que, au regard des règles du droit international, le
                    Reich allemand n’avait pas pu, de manière unilatérale, modifier le statut
                    de prisonnier de guerre des internés militaires italiens pour leur conférer
                    celui de travailleur civil. Selon elles, les internés militaires italiens n’avaient
                    donc jamais perdu leur statut premier et étaient dès lors exclus du béné-
                    fice de la loi fédérale de 2000. En conséquence, la majorité des demandes
                    d’indemnisation présentées par des internés militaires italiens furent reje-
                    tées. Certains d’entre eux tentèrent vainement de contester cette décision et
                    d’obtenir réparation devant les juridictions allemandes. Celles-ci jugèrent,
                    à plusieurs reprises, que les intéressés n’avaient pas droit à réparation en
                    vertu de la loi fédérale de 2000 au motif qu’ils étaient d’anciens prison-
                    niers de guerre. Le 28 juin 2004, une chambre de la Cour constitutionnelle
                    allemande (Bundesverfassungsgericht) estima que le paragraphe 3 de l’ar-
                    ticle 11 de la loi fédérale de 2000, qui excluait les prisonniers de guerre du
                    bénéfice de l’indemnisation, ne violait pas le droit à l’égalité devant la loi
                    garanti par la Constitution allemande et qu’il n’existait pas en droit inter-
                    national public de droit individuel à réparation pour cause de travail forcé.
                       Le 20 décembre 2004, un groupe d’anciens internés militaires italiens
                    déposa une requête contre l’Allemagne devant la Cour européenne des
                    droits de l’homme. Le 4 septembre 2007, une chambre de la Cour euro-
                    péenne déclara la requête irrecevable au motif qu’elle était « incompatible
                    ratione materiae » avec les dispositions de la convention européenne de
                    sauvegarde des droits de l’homme et des libertés fondamentales et de ses
                    protocoles (Associazione nazionale reduci et 275 autres c. Allemagne, déci-
                    sion du 4 septembre 2007, requête no 45563/04).

                            5. Les procédures engagées devant les juridictions italiennes

                    A. Les actions introduites par des ressortissants italiens
                       27. Le 23 septembre 1998, M. Luigi Ferrini, ressortissant italien arrêté
                    en août 1944 et déporté en Allemagne, où il fut détenu et contraint de
                    travailler dans une usine de munitions jusqu’à la fin de la guerre, intenta
                    une action contre la République fédérale d’Allemagne devant le tribunal
                    d’Arezzo (Tribunale di Arezzo) en Italie. Le 3 novembre 2000, le tribunal
                    d’Arezzo débouta M. Luigi Ferrini de sa demande, jugée irrecevable au
                    motif que, en tant qu’Etat souverain, l’Allemagne était protégée par son
                    immunité juridictionnelle. Dans un arrêt en date du 16 novembre 2001,
                    enregistré le 14 janvier 2002, la Cour d’appel de Florence (Corte di
                    Appello di Firenze) rejeta pour les mêmes motifs le recours formé par le
                    demandeur. Le 11 mars 2004, toutefois, la Cour de cassation italienne
                    (Corte di Cassazione), considérant que l’immunité ne s’appliquait pas
                    lorsque l’acte incriminé constituait un crime international, décidait que
                    les juridictions italiennes pouvaient connaître de l’action en réparation
                    engagée à l’encontre de l’Allemagne par M. Luigi Ferrini (Ferrini c. Répu‑
                    blique fédérale d’Allemagne, décision no 5044/2004, Rivista di diritto inter‑
                    nazionale, vol. 87, 2004, p. 539 ; International Law Reports (ILR), vol. 128,

                    18




6 CIJ1031.indb 32                                                                                         22/11/13 12:25

                    114 	        immunités juridictionnelles de l’état (arrêt)

                      p. 658). L’affaire fut alors renvoyée devant le tribunal d’Arezzo qui, dans
                      une décision en date du 12 avril 2007, conclut qu’il avait effectivement
                      compétence pour connaître de l’affaire mais que l’action en réparation
                      était forclose. La décision du tribunal d’Arezzo fut ultérieurement infir-
                      mée par la Cour d’appel de Florence qui, dans un arrêt du 17 février 2011,
                      décida que l’Allemagne devait verser des dommages-intérêts à M. Luigi
                      Ferrini. L’Allemagne fut en outre condamnée aux dépens. La Cour d’ap-
                      pel considéra en particulier que l’immunité juridictionnelle n’avait pas un
                      caractère absolu et ne pouvait être invoquée par un Etat ayant commis
                      des actes constituant des crimes au regard du droit international.
                         28. A la suite de l’arrêt Ferrini de la Cour de cassation italienne du
                      11 mars 2004, douze plaignants engagèrent une procédure contre l’Alle-
                      magne devant le tribunal de Turin (Tribunale di Torino) le 13 avril 2004
                      en l’affaire Giovanni Mantelli et autres. Le 28 avril 2004, M. Liberato
                      Maietta introduisait une instance contre l’Allemagne devant le tribunal
                      de Sciacca (Tribunale di Sciacca). Dans ces deux affaires, qui ont trait à
                      des actes de déportation et de travail forcé en Allemagne entre 1943
                      et 1945, l’Allemagne forma un recours devant la Cour de cassation ita-
                      lienne, avant qu’une décision ne soit rendue sur le fond, afin que cette
                      Cour déclare incompétentes les juridictions italiennes (« regolamento pre-
                      ventivo di giurisdizione »). Par deux ordonnances rendues le 29 mai 2008
                      dans les affaires Giovanni Mantelli et autres et Liberato Maietta (ordon-
                      nance no 14201 (Mantelli), Foro italiano, vol. 134, 2009, I, p. 1568 ; ordon-
                      nance no 14209 (Maietta), Rivista di diritto internazionale, vol. 91, 2008,
                     p. 896), la Cour de cassation italienne confirma que les tribunaux italiens
                     étaient compétents pour connaître des demandes introduites contre
                     ­l’Allemagne. Un certain nombre de demandes similaires introduites contre
                      l’Allemagne sont actuellement pendantes devant la justice italienne.
                         29. La Cour de cassation italienne confirma également le raisonnement
                      de l’arrêt Ferrini dans un contexte différent, celui des poursuites engagées
                      contre M. Max Josef Milde, membre de la division « Hermann Göring »
                    au sein des forces armées allemandes, pour sa participation aux massacres
                    perpétrés le 29 juin 1944 à Civitella (Val di Chiana), Cornia et San
                    ­Pancrazio en Italie. Le tribunal militaire de La Spezia (Tribunale Militare
                     di La Spezia) avait jugé M. Milde par contumace, prononcé à son
                     encontre une peine de réclusion à perpétuité et l’avait condamné, avec
                     l’Allemagne, à verser des indemnités aux ayants droit des victimes du
                     massacre qui s’étaient constitués parties civiles (décision du 10 octobre 2006
                     (enregistrée le 2 février 2007)). L’Allemagne avait interjeté appel de cette
                     décision, en tant qu’elle la condamnait, devant la Cour militaire d’appel
                     de Rome (Corte Militare di Appello di Roma). Cet appel fut rejeté le
                     18 décem­bre 2007. Dans un arrêt rendu le 21 octobre 2008 (enregistré le
                     13 janvier 2009), la Cour de cassation italienne rejeta l’exception d’incom-
                      pétence invoquée par l’Allemagne et confirma son raisonnement dans
                      l’arrêt Ferrini, selon lequel l’immunité juridictionnelle devait être levée
                      lorsqu’un Etat avait commis des actes constituant des crimes au regard du
                      droit international (Rivista di diritto internazionale, vol. 92, 2009, p. 618).

                    19




6 CIJ1031.indb 34                                                                                       22/11/13 12:25

                    115 	       immunités juridictionnelles de l’état (arrêt)

                    B. Les actions introduites par des ressortissants grecs
                         30. Le 10 juin 1944, alors que la Grèce était occupée par l’Allemagne, les
                      forces armées allemandes perpétrèrent un massacre dans le village de Dis-
                    tomo, tuant de nombreux civils. En 1995, les ayants droit des victimes de ce
                    massacre engagèrent une action contre l’Allemagne afin d’obtenir répara-
                    tion des pertes humaines et matérielles subies. Dans un jugement rendu par
                    défaut le 25 septembre 1997 (et lu en audience publique le 30 octobre 1997),
                    le tribunal grec de première instance (Protodikeio) de Livadia condamna
                    l’Allemagne et accorda des dommages-intérêts aux ayants droit des vic-
                    times. Le 4 mai 2000, la Cour de cassation grecque (Areios Pagos) rejeta le
                    pourvoi formé par l’Allemagne (Préfecture de Voiotia c. République fédérale
                    d’Allemagne, affaire no 11/2000, ILR, vol. 129, p. 513 (l’affaire Distomo)).
                      Cependant, aux termes de l’article 923 du code de procédure civile grec, une
                      décision rendue contre un Etat étranger ne peut être exécutée en Grèce
                      qu’avec l’autorisation du ministre de la justice. Bien que sollicitée, cette
                      autorisation ne fut pas accordée en l’affaire Distomo. Les décisions ren-
                    dues à l’encontre de l’Allemagne sont donc demeurées inexécutées en
                    Grèce.
                         31. Les requérants en l’affaire Distomo introduisirent une instance
                    contre la Grèce et l’Allemagne devant la Cour européenne des droits de
                    l’homme, alléguant que ces Etats avaient violé le paragraphe 1 de l’ar-
                    ticle 6 de la Convention de sauvegarde des droits de l’homme et des liber-
                    tés fondamentales ainsi que l’article premier du protocole no 1 à cette
                    convention en refusant de se conformer à la décision du tribunal de pre-
                    mière instance de Livadia en date du 25 septembre 1997 (en ce qui
                    concerne l’Allemagne) et en ne permettant pas que soit exécutée cette
                    décision (en ce qui concerne la Grèce). Dans sa décision du 12 décem­
                    bre 2002, la Cour européenne des droits de l’homme, se référant au
                    ­principe de l’immunité de l’Etat, déclara irrecevable la requête que les
                     requérants lui avaient soumise (Kalogeropoulou et autres c. Grèce et
                     ­Allemagne, requête no 59021/00, décision du 12 décembre 2002, CEDH
                      Recueil 2002-X, p. 391 ; ILR, vol. 129, p. 537).
                         32. Les requérants grecs saisirent la justice allemande afin de rendre
                      exécutoire en Allemagne le jugement prononcé le 25 septembre 1997 par
                      le tribunal grec de première instance de Livadia, tel que confirmé le
                      4 mai 2000 par la Cour de cassation grecque. Dans son arrêt du
                      26 juin 2003, la Cour suprême fédérale allemande (Bundesgerichtshof)
                      considéra que les décisions de justice grecques susvisées ne pouvaient être
                      reconnues dans l’ordre juridique allemand car elles avaient été rendues en
                      violation du droit de l’Allemagne à l’immunité (Ressortissants grecs
                      c. République fédérale d’Allemagne, affaire no III ZR 245/98, Neue Juris‑
                      tische Wochenschrift (NJW), 2003, p. 3488 ; ILR, vol. 129, p. 556).
                         33. Les requérants grecs cherchèrent ensuite à rendre exécutoires sur le
                      sol italien les décisions de justice grecques rendues en l’affaire Distomo.
                      La Cour d’appel de Florence rendit une décision datée du 2 mai 2005
                      (enregistrée le 5 mai 2005) déclarant exécutoire en Italie l’arrêt de la Cour

                    20




6 CIJ1031.indb 36                                                                                     22/11/13 12:25

                    116 	       immunités juridictionnelles de l’état (arrêt)

                    de cassation grecque en tant qu’il condamnait l’Allemagne aux dépens.
                    Par une décision datée du 6 février 2007 (enregistrée le 22 mars 2007), la
                    Cour d’appel de Florence rejeta l’opposition formée par l’Allemagne
                    contre la décision du 2 mai 2005 (Foro italiano, vol. 133, 2008, I, p. 1308).
                    Dans un arrêt daté du 6 mai 2008 (enregistré le 29 mai 2008), la Cour de
                    cassation italienne confirma la décision de la Cour d’appel de Florence
                    (Rivista di diritto internazionale, vol. 92, 2009, p. 594).


                       34. S’agissant de la question des indemnités à verser aux requérants
                    grecs par l’Allemagne, la Cour d’appel de Florence déclara, dans une déci-
                    sion du 13 juin 2006 (enregistrée le 16 juin 2006), que le jugement rendu
                    par le tribunal de première instance de Livadia le 25 septembre 1997 était
                    exécutoire en Italie. Dans un arrêt daté du 21 octobre 2008 (enregistré
                    le 25 novembre 2008), cette même Cour d’appel rejeta l’opposition for-
                    mée par le Gouvernement allemand contre la décision rendue le 13 juin
                    2006. Dans un arrêt du 12 janvier 2011 (enregistré le 20 mai 2011),
                    la Cour de cassation italienne confirma la décision de la Cour d’appel de
                    Florence.
                       35. En application de la décision de la Cour d’appel de Florence en
                    date du 13 juin 2006, les requérants grecs firent enregistrer auprès du
                    cadastre (Agenzia del Territorio) de la province de Côme, le 7 juin 2007,
                    une hypothèque judiciaire (ipoteca giudiziale) sur la Villa Vigoni, bien de
                    l’Etat allemand situé près du lac de Côme. Dans ses réquisitions du
                    6 juin 2008 devant le tribunal de Côme (Tribunale di Como), l’avocat
                    général du r­ essort de la Cour d’appel de Milan (Avvocatura Distrettuale
                    dello Stato di Milano) soutint que cette hypothèque devait être levée. Par
                    l’effet du décret‑loi no 63 du 28 avril 2010, de la loi no 98 du 23 juin 2010
                    et du décret‑loi no 216 du 29 décembre 2011, celle-ci fut suspendue dans
                    l’attente de la décision de la Cour internationale de Justice en la présente
                    espèce.
                       36. A la suite de l’introduction, en 1995, de l’instance Distomo, des
                    ressortissants grecs portèrent devant des juridictions grecques une autre
                    affaire contre l’Allemagne, l’affaire Margellos, laquelle avait trait à des
                    demandes d’indemnisation à raison d’actes perpétrés par les forces alle-
                    mandes dans le village grec de Lidoriki en 1944. En 2001, la Cour de cas-
                    sation grecque renvoya cette affaire devant le Tribunal supérieur spécial
                    (Anotato Eidiko Dikastirio) — lequel a, en vertu de l’article 100 de la
                    Constitution grecque, compétence pour « le règlement des contestations
                    relatives à la détermination des règles de droit international généralement
                    reconnues » [traduction du Greffe] —, le priant de trancher la question de
                    savoir si les règles relatives à l’immunité de l’Etat couvraient les actes en
                    cause dans l’affaire Margellos. Par une décision en date du 17 sep-
                    tembre 2002, le Tribunal supérieur spécial estima que, en l’état actuel du
                    droit international, l’Etat allemand bénéficiait de l’immunité (Margellos
                    c. République fédérale d’Allemagne, affaire no 6/2002, ILR, vol. 129,
                    p. 525).

                    21




6 CIJ1031.indb 38                                                                                   22/11/13 12:25

                    117 	       immunités juridictionnelles de l’état (arrêt)

                                             II. L’objet du différend
                                          et la compétence de la Cour

                        37. Les conclusions présentées à la Cour par l’Allemagne sont restées iden-
                    tiques tout au long de la procédure (voir paragraphes 15, 16 et 17 ci-dessus).
                        L’Allemagne prie la Cour, en substance, de dire que l’Italie n’a pas
                    respecté l’immunité de juridiction que lui reconnaît le droit international
                    en permettant que des actions civiles soient intentées contre elle devant
                    des tribunaux italiens, tendant à la réparation de dommages causés par
                    des violations du droit international humanitaire commises par le Reich
                    allemand au cours de la seconde guerre mondiale ; que l’Italie a aussi violé
                    l’immunité de l’Allemagne en prenant des mesures d’exécution forcée
                    visant la Villa Vigoni, propriété de l’Etat allemand située en territoire ita-
                    lien ; qu’elle a également méconnu l’immunité de juridiction de l’Alle-
                    magne en déclarant exécutoires en Italie des décisions judiciaires grecques
                    condamnant civilement l’Allemagne pour des faits comparables à ceux
                    ayant donné lieu aux actions intentées devant des tribunaux italiens. En
                    conséquence, la demanderesse prie la Cour de déclarer que la responsabi-
                    lité internationale de l’Italie est engagée, et d’ordonner à la défenderesse
                    de prendre diverses mesures à titre de réparations.
                        38. L’Italie, pour sa part, prie la Cour de juger que les demandes de
                    l’Allemagne sont dépourvues de fondement, et en conséquence de les reje-
                    ter, à l’exception du chef de conclusions relatif aux mesures d’exécution
                    prises à l’égard de la Villa Vigoni, au sujet duquel la défenderesse indique
                    à la Cour qu’elle n’aurait pas d’objection à ce qu’elle lui ordonne de
                    mettre fin auxdites mesures.
                        Dans son contre-mémoire, l’Italie avait présenté une demande recon-
                    ventionnelle « portant sur la question des réparations dues aux victimes
                    italiennes des graves violations du droit international humanitaire
                    ­commises par les forces du Reich allemand » ; cette demande a été rejetée
                     par l’ordonnance de la Cour en date du 6 juillet 2010 au motif qu’elle ne
                     relevait pas de sa compétence et que, par suite, elle était irrecevable au
                     titre du paragraphe 1 de l’article 80 du Règlement (voir paragraphe 5
                     ci-dessus).

                                                          *
                       39. L’objet d’un différend soumis à la Cour est délimité par les
                    demandes qui lui sont présentées par les parties. En la présente espèce,
                    puisque la Cour n’est plus saisie d’aucune demande reconventionnelle et
                    que l’Italie la prie de « juger que les demandes de l’Allemagne sont sans
                    fondement », ce sont ces dernières qui délimitent l’objet du différend que
                    la Cour est appelée à trancher. C’est au regard de ces demandes qu’il
                    appartient à la Cour de rechercher si elle est compétente pour connaître
                    de l’affaire.
                       40. L’Italie s’est abstenue de soulever une quelconque objection relati-
                    vement à la compétence de la Cour et à la recevabilité de la requête.

                    22




6 CIJ1031.indb 40                                                                                     22/11/13 12:25

                    118 	        immunités juridictionnelles de l’état (arrêt)

                       Selon une jurisprudence bien établie, cependant, la Cour « n’en doit pas
                    moins toujours s’assurer de sa compétence et … doit, s’il y a lieu, l’exami-
                    ner d’office » (Appel concernant la compétence du Conseil de l’OACI (Inde
                    c. Pakistan), arrêt, C.I.J. Recueil 1972, p. 52, par. 13).

                      41. La requête de l’Allemagne a été introduite sur la base de la compé-
                    tence attribuée à la Cour par l’article premier de la convention euro-
                    péenne pour le règlement pacifique des différends, aux termes duquel :
                           « Les hautes parties contractantes soumettront pour jugement à la
                         Cour internationale de Justice tous les différends juridiques relevant
                         du droit international qui s’élèveraient entre elles et notamment ceux
                         ayant pour objet :
                         a) l’interprétation d’un traité ;
                         b) tout point de droit international ;
                         c) la réalité de tout fait qui, s’il était établi, constituerait la violation
                            d’une obligation internationale ;
                         d) la nature ou l’étendue de la réparation due pour rupture d’une
                            obligation internationale. »
                        42. L’alinéa a) de l’article 27 de la même convention limite le champ
                    d’application ratione temporis de cet instrument en excluant son appli­
                    cabilité « aux différends concernant des faits ou situations antérieurs à
                    ­l’entrée en vigueur de la … convention entre les parties au différend ».
                    La convention est entrée en vigueur entre l’Allemagne et l’Italie le
                    18 avril 1961.
                        43. Les demandes soumises par l’Allemagne à la Cour sont assurément
                    relatives à des « différends juridiques relevant du droit international », au
                    sens de l’article premier précité, opposant deux Etats qui, ainsi qu’il vient
                    d’être dit, étaient l’un et l’autre parties à la convention européenne à la
                    date d’introduction de la requête, et le sont d’ailleurs toujours.
                        44. La clause de limitation ratione temporis de l’article 27 précité n’est
                    pas applicable aux demandes de l’Allemagne. En effet, le différend auquel
                    ces demandes se rapportent ne « concern[e] [pas] des faits ou situations
                    antérieurs à l’entrée en vigueur de la … convention entre les parties au
                    différend », c’est-à-dire antérieurs au 18 avril 1961. Les « faits ou situa-
                    tions » qui ont donné naissance au différend dont la Cour est saisie sont
                    constitués par les décisions judiciaires italiennes ayant dénié à ­l’Allemagne
                    l’immunité de juridiction qu’elle revendiquait, et par des mesures de
                    contrainte exécutées sur des biens appartenant à l’Allemagne. Ces déci-
                    sions et mesures ont été adoptées entre 2004 et 2011, soit bien après l’en-
                    trée en vigueur entre les Parties de la convention européenne pour le
                    règlement pacifique des différends. Il est vrai que les litiges auxquels se
                    rapportent les procédures judiciaires en cause ont pour objet la répara-
                    tion des dommages causés par des actes des forces armées allemandes
                    en 1943‑1945. Mais, devant la Cour, l’Allemagne ne se plaint pas de ce
                    qu’ont décidé sur le fond, à ce sujet, les tribunaux italiens ; elle se plaint
                    seulement de ce que ses immunités de juridiction et d’exécution auraient

                    23




6 CIJ1031.indb 42                                                                                        22/11/13 12:25

                    119 	       immunités juridictionnelles de l’état (arrêt)

                     été méconnues. Ainsi défini, le différend concerne indiscutablement des
                     « faits ou situations » qui se situent entièrement après l’entrée en vigueur
                     de la convention entre les Parties. C’est donc à juste titre que l’Italie n’a
                     pas cherché à soutenir que le différend soumis à la Cour par l’Allemagne
                     tomberait, en tout ou en partie, sous le coup de la limitation ratione
                    ­temporis de l’article 27 précité. La Cour est compétente pour en
                     connaître.
                        45. Les Parties, qui ne se sont pas opposées sur l’analyse qui précède,
                     ont en revanche débattu de l’étendue de la compétence de la Cour dans
                     un contexte tout à fait différent, celui de certains des arguments avancés
                     par l’Italie dans sa défense, et relatifs à la prétendue inexécution par
                     l’Allemagne de son obligation de réparation à l’égard des victimes ita-
                     liennes et grecques des crimes commis par le Reich allemand en 1943-
                     1945.
                        Selon l’Italie, il existerait un lien entre la question de l’exécution par
                     l’Allemagne de son obligation de réparation à l’égard des victimes et celle
                     de l’immunité de juridiction dont cet Etat pourrait se prévaloir devant les
                     tribunaux étrangers saisis par les victimes, en ce sens qu’un Etat qui s’abs-
                     tient d’exécuter son obligation de réparation à l’égard des victimes de vio-
                     lations graves du droit international humanitaire, et qui n’offre auxdites
                     victimes aucun recours effectif leur permettant de réclamer la réparation
                     à laquelle elles peuvent prétendre, serait privé du droit d’invoquer son
                     immunité de juridiction devant les tribunaux de l’Etat de nationalité des
                     victimes.
                        46. L’Allemagne a fait valoir que la Cour ne pouvait pas se prononcer
                     sur une telle argumentation, au motif qu’elle était relative à la question
                     des demandes de réparation, lesquelles se rapportent à des faits antérieurs
                     au 18 avril 1961. En effet, selon l’Allemagne, « les faits qui se sont pro-
                     duits avant la date d’entrée en vigueur de la convention européenne pour
                     le règlement pacifique des différends entre l’Italie et l’Allemagne ne
                     relèvent clairement pas de la compétence de la Cour » et « le présent diffé-
                     rend ne porte pas sur les demandes de réparation, lesquelles n’entrent
                     donc pas dans le cadre de la présente instance ». L’Allemagne s’appuie à
                     cet égard sur l’ordonnance par laquelle la Cour a rejeté la demande recon-
                     ventionnelle de l’Italie, qui tendait précisément à ce que la Cour déclare
                     que l’Allemagne avait violé son obligation de réparation envers les vic-
                     times italiennes de crimes de guerre et de crimes contre l’humanité perpé-
                     trés par le Reich allemand (voir paragraphe 38). L’Allemagne souligne
                     que ce rejet a été motivé par le fait que ladite demande reconventionnelle
                     échappait à la compétence de la Cour, en raison de la clause de limitation
                     ratione temporis de l’article 27, précité, de la convention européenne pour
                     le règlement pacifique des différends, la question des demandes de répara-
                     tion découlant directement des actes commis en 1943-1945.
                        47. A cette objection, l’Italie a répondu que, si l’ordonnance du 6 juil-
                     let 2010 l’empêche assurément de maintenir sa demande reconvention-
                     nelle dans la présente instance, elle ne fait pas obstacle, en revanche, à ce
                     qu’elle utilise les arguments sur lesquels elle avait fondé ladite demande

                    24




6 CIJ1031.indb 44                                                                                    22/11/13 12:25

                    120 	       immunités juridictionnelles de l’état (arrêt)

                    reconventionnelle dans sa défense visant à réfuter les demandes de l’Alle-
                    magne ; que la question de l’absence de réparation adéquate est, à ses
                    yeux, cruciale pour le règlement du différend relatif à l’immunité ; et que,
                    en conséquence, la compétence de la Cour pour examiner cette question à
                    titre incident est incontestable.
                       48. La Cour note que, depuis le rejet de la demande reconventionnelle
                    de l’Italie, elle n’est plus saisie de conclusions tendant à ce qu’elle statue
                    sur la question de savoir si l’Allemagne a une obligation de réparation
                    envers les victimes italiennes des crimes commis par le Reich allemand et
                    si elle a satisfait à cette obligation à l’égard de toutes ces victimes, ou de
                    certaines d’entre elles seulement. La Cour n’est donc pas appelée à statuer
                    sur ces questions.
                       49. Cependant, à l’appui de sa conclusion selon laquelle elle n’a pas
                    violé l’immunité de juridiction de l’Allemagne, l’Italie soutient que l’Alle-
                    magne s’est trouvée privée du droit d’invoquer ladite immunité devant les
                    tribunaux italiens saisis des actions civiles intentées par certaines des vic-
                    times, en raison du fait qu’elle n’a pas satisfait pleinement à son obliga-
                    tion de réparation.
                       50. Il appartient à la Cour de déterminer si, comme le soutient l’Italie,
                    l’absence d’exécution complète par un Etat d’une obligation de répara-
                    tion qui lui incomberait est susceptible d’avoir une incidence, en droit, sur
                    l’existence et la portée de l’immunité de juridiction de cet Etat devant les
                    tribunaux d’un autre Etat. Il s’agit là d’une question de droit sur laquelle
                    la Cour devra se prononcer en vue de déterminer le droit international
                    coutumier applicable en matière d’immunité des Etats pour les besoins de
                    la présente affaire.
                       En cas de réponse affirmative à la question précédente, la seconde ques-
                    tion serait de savoir si, dans les circonstances particulières de l’espèce,
                    notamment compte tenu du comportement de l’Allemagne sur la question
                    des réparations, les tribunaux italiens avaient des motifs suffisants pour
                    écarter l’immunité de cette dernière. Il n’est pas nécessaire à la Cour de
                    s’assurer de sa compétence pour répondre à cette seconde question tant
                    qu’elle n’a pas répondu à la première.
                       La Cour considère qu’à ce stade aucune autre question ne se pose rela-
                    tivement à l’existence et à l’étendue de sa compétence.

                                                          *
                       51. La Cour examinera tout d’abord le premier chef de conclusions de
                    l’Allemagne, c’est-à-dire la question de savoir si, en exerçant leur compé-
                    tence à l’égard de celle-ci dans le cadre des actions intentées devant elles
                    par les différents requérants italiens, les juridictions italiennes ont agi en
                    violation de l’obligation faite à l’Italie d’accorder à l’Allemagne l’immu-
                    nité de juridiction. Elle se prononcera ensuite, dans la section IV, sur les
                    mesures de contrainte prises à l’égard de la Villa Vigoni puis, dans la sec-
                    tion V, abordera les décisions judiciaires italiennes déclarant exécutoires
                    en Italie des jugements rendus en Grèce.

                    25




6 CIJ1031.indb 46                                                                                    22/11/13 12:25

                    121 	        immunités juridictionnelles de l’état (arrêt)

                      III. Les violations de l’immunité de juridiction de l’Allemagne
                     qui auraient été commises dans le cadre des procédures engagées
                                         par les requérants italiens

                                        1. Les questions soumises à la Cour
                       52. La Cour commencera par relever que les actions intentées devant
                    les juridictions italiennes ont pour origine des actes perpétrés par les
                    forces armées et autres organes du Reich allemand. L’Allemagne a pleine-
                    ment reconnu « les souffrances indicibles infligées aux hommes et aux
                    femmes d’Italie, en particulier lors des massacres, ainsi qu’aux anciens
                    internés militaires italiens » (déclaration conjointe de l’Allemagne et de
                    l’Italie, Trieste, 18 novembre 2008) ; elle convient que ces actes étaient illi-
                    cites et a déclaré devant la Cour qu’elle était « tout à fait consciente de sa
                    responsabilité à cet égard ». La Cour estime que les actes en cause ont
                    incontestablement été commis au mépris le plus total des « considérations
                    élémentaires d’humanité » (Détroit de Corfou (Royaume-Uni c. Albanie),
                    fond, arrêt, C.I.J. Recueil 1949, p. 22 ; Activités militaires et paramilitaires
                    au Nicaragua et contre celui-ci (Nicaragua c. Etats-Unis d’Amérique),
                    fond, arrêt, C.I.J. Recueil 1986, p. 112). Une première catégorie d’affaires
                    se rapporte à des massacres de nombreux civils perpétrés en territoire
                    occupé en guise de représailles, tels que celui commis le 29 juin 1944 à
                    Civitella (Val di Chiana), Cornia et San Pancrazio par des membres de la
                    division « Hermann Göring » des forces armées allemandes contre
                    203 civils pris en otages après l’assassinat de quatre soldats allemands,
                    quelques jours plus tôt, par des résistants (affaire Max Josef Milde, déci-
                    sion du 10 octobre 2006 (enregistrée le 2 février 2007), rendue par le tri-
                    bunal militaire de La Spezia). La deuxième concerne des cas de civils qui,
                    à l’instar de M. Luigi Ferrini, avaient été déportés d’Italie vers l’Alle-
                    magne pour s’y trouver de fait astreints au travail forcé. Le troisième type
                    d’affaires a trait au cas de membres des forces armées italiennes qui
                    s’étaient vu refuser le statut de prisonnier de guerre — ainsi que les pro-
                    tections associées à ce statut — auquel ils avaient droit, et avaient, eux
                    aussi, été soumis au travail forcé. La Cour estime que ce comportement
                    était, à n’en pas douter, constitutif d’une grave violation du droit interna-
                    tional applicable aux conflits armés en 1943-1945. Le Statut du Tribunal
                    militaire international de Nuremberg, en date du 8 août 1945
                    (Nations Unies, Recueil des traités (RTNU), vol. 82, p. 285), incluait
                    parmi les crimes de guerre, au litt. b) de son article 6, « l’assassinat, les
                    mauvais traitements et la déportation pour des travaux forcés ou pour
                    tout autre but, des populations civiles dans les territoires occupés », ainsi
                    que « l’assassinat ou les mauvais traitements des prisonniers de guerre ».
                    Parmi les crimes contre l’humanité énumérés au litt. c) de ce même article
                    figuraient « l’assassinat, l’extermination, la réduction en esclavage, la
                    déportation, et tout autre acte inhumain commis contre toutes popula-
                    tions civiles, avant ou pendant la guerre ». L’assassinat d’otages civils
                    en Italie fut d’ailleurs l’un des chefs au titre desquels un certain nombre

                    26




6 CIJ1031.indb 48                                                                                      22/11/13 12:25

                    122 	        immunités juridictionnelles de l’état (arrêt)

                     d’accusés devant répondre de crimes de guerre furent condamnés au len-
                     demain de la seconde guerre mondiale (voir, par exemple, Von Mackensen
                     et Maelzer (1946), Annual Digest, vol. 13, p. 258 ; Kesselring (1947),
                     Annual Digest, vol. 13, p. 260 ; et Kappler (1948), Annual Digest, vol. 15,
                     p. 471). Les principes énoncés dans le Statut de Nuremberg furent confir-
                     més par l’Assemblée générale des Nations Unies dans sa résolution 95 (I)
                     en date du 11 décembre 1946.
                        53. Toutefois, la Cour n’est pas appelée à se prononcer sur la question
                     de savoir si ces actes étaient illicites, point qui n’est pas contesté. La ques-
                     tion qu’il lui incombe de trancher est en effet celle de savoir si, dans le
                     cadre des actions en réparation engagées sur le fondement de ces actes, la
                     justice italienne était tenue d’accorder l’immunité à l’Allemagne. A cet
                     égard, la Cour constate qu’il existe un très large accord entre les Parties
                     quant au droit applicable, celles-ci convenant en particulier que l’immu-
                     nité est régie par le droit international et ne relève pas simplement de la
                     courtoisie.
                        54. Dans les rapports entre l’Allemagne et l’Italie, c’est seulement le
                     droit international coutumier qui fonde le droit à l’immunité, et non pas
                     des dispositions conventionnelles. Si l’Allemagne est l’un des huit Etats
                     parties à la convention européenne sur l’immunité des Etats du 16 mai
                     1972 (Conseil de l’Europe, Série des traités européens (STE), no 74 ;
                     RTNU, vol. 1495, p. 182) (ci-après la « convention européenne »), tel
                     n’est pas le cas de l’Italie, que cet instrument ne lie donc pas. Par ailleurs,
                     aucun des deux Etats n’est partie à la convention des Nations Unies sur
                     l’immunité juridictionnelle des Etats et de leurs biens, adoptée le
                     2 décembre 2004 (ci-après la « convention des Nations Unies »), laquelle
                     n’est, en tout état de cause, pas encore entrée en vigueur. Au 1er février
                    2012, cette convention avait été signée par vingt-huit Etats, et treize
                    ­instruments de ratification, d’acceptation, d’approbation ou d’adhésion
                     avaient été déposés ; or il est stipulé, en son article 30, qu’elle entrera en
                     vigueur le trentième jour suivant la date du dépôt du trentième de ces
                     instruments. Ni l’Allemagne ni l’Italie n’ont signé la convention.
                        55. La Cour doit donc, conformément à l’alinéa b) du paragraphe 1 de
                     l’article 38 de son Statut, déterminer l’existence d’une « coutume interna-
                     tionale comme preuve d’une pratique générale acceptée comme étant le
                     droit » conférant l’immunité à l’Etat et, le cas échéant, quelles en sont la
                     portée et l’étendue. Elle appliquera pour ce faire les critères, qu’elle a
                     maintes fois énoncés, permettant d’identifier une règle de droit internatio-
                     nal coutumier. Ainsi qu’elle l’a clairement indiqué dans les affaires du
                     Plateau continental de la mer du Nord, une « pratique effective » assortie
                     d’une opinio juris est en particulier requise pour qu’existe une telle règle
                     (Plateau continental de la mer du Nord (République fédérale d’Allemagne/
                     Danemark ; République fédérale d’Allemagne/Pays-Bas), arrêt, C.I.J.
                     Recueil 1969, p. 44, par. 77). La Cour a en outre relevé ce qui suit :
                         « [i]l est bien évident que la substance du droit international coutu-
                         mier doit être recherchée en premier lieu dans la pratique effective et

                    27




6 CIJ1031.indb 50                                                                                       22/11/13 12:25

                    123 	       immunités juridictionnelles de l’état (arrêt)

                         l’opinio juris des Etats, même si les conventions multilatérales peuvent
                         avoir un rôle important à jouer en enregistrant et définissant les règles
                         dérivées de la coutume ou même en les développant » (Plateau conti‑
                         nental (Jamahiriya arabe libyenne/Malte), arrêt, C.I.J. Recueil 1985,
                         p. 29‑30, par. 27).
                    Dans le cas d’espèce, une pratique étatique particulièrement importante
                    se dégage de la jurisprudence des tribunaux internes qui ont été amenés à
                    se prononcer sur l’immunité d’un Etat étranger, des lois adoptées par
                    ceux des Etats qui ont légiféré en la matière, de l’invocation de l’immunité
                    par certains Etats devant des tribunaux étrangers, ainsi que des déclara-
                    tions faites par les Etats à l’occasion de l’examen approfondi de cette
                    question par la Commission du droit international puis de l’adoption de
                    la convention des Nations Unies. Dans ce contexte, l’opinio juris est reflé-
                    tée notamment par l’affirmation, de la part des Etats qui invoquent l’im-
                    munité de juridiction devant les tribunaux d’autres Etats, qu’ils sont, en
                    vertu du droit international, fondés à en bénéficier ; par la reconnaissance,
                    de la part des Etats qui accordent cette immunité, qu’il s’agit d’une obli-
                    gation que leur impose le droit international ; et, inversement, par l’affir-
                    mation par des Etats, dans d’autres affaires, de leur droit d’exercer leur
                    juridiction à l’égard d’Etats étrangers. S’il est vrai que les Etats décident
                    parfois d’accorder une immunité plus large que ne l’impose le droit inter-
                    national, le fait est que, aux fins de la présente instance, la reconnaissance
                    de l’immunité en pareil cas n’est pas assortie de l’opinio juris requise et,
                    partant, n’éclaire pas la question dont la Cour est saisie.
                       56. Quoique la question des origines de l’immunité des Etats et des
                    principes qui la sous-tendent ait fait l’objet de longs débats, la Commis-
                    sion du droit international a, en 1980, constaté que la règle de l’immunité
                    des Etats avait « été adoptée en tant que règle générale du droit interna-
                    tional coutumier solidement enracinée dans la pratique contemporaine
                    des Etats » (Annuaire de la Commission du droit international, 1980, vol. II,
                    deuxième partie, p. 144, par. 26). La Cour estime que cette conclusion,
                    qui reposait sur une analyse exhaustive de la pratique des Etats, a depuis
                    lors été confirmée par un ensemble de lois nationales, de décisions judi-
                    ciaires, d’affirmations d’un droit à l’immunité, ainsi que par les commen-
                    taires des Etats sur ce qui allait devenir la convention des Nations Unies.
                    Il ressort de cette pratique que les Etats, que ce soit lorsqu’ils invoquent
                    l’immunité pour leur propre compte ou qu’ils l’accordent à d’autres,
                    partent généralement du principe qu’il existe en droit international un
                    droit à l’immunité de l’Etat étranger, dont découle pour les autres Etats
                    l’obligation de le respecter et de lui donner effet.
                       57. La Cour considère que la règle de l’immunité de l’Etat joue un rôle
                    important en droit international et dans les relations internationales. Elle
                    procède du principe de l’égalité souveraine des Etats qui, ainsi que cela
                    ressort clairement du paragraphe 1 de l’article 2 de la Charte des
                    Nations Unies, est l’un des principes fondamentaux de l’ordre juridique
                    international. Ce principe doit être considéré conjointement avec celui en

                    28




6 CIJ1031.indb 52                                                                                    22/11/13 12:25

                    124 	        immunités juridictionnelles de l’état (arrêt)

                     vertu duquel chaque Etat détient la souveraineté sur son propre territoire,
                     souveraineté dont découle pour lui un pouvoir de juridiction à l’égard des
                     faits qui se produisent sur son sol et des personnes qui y sont présentes.
                     Les exceptions à l’immunité de l’Etat constituent une dérogation au prin-
                    cipe de l’égalité souveraine. L’immunité peut constituer une dérogation
                    au principe de la souveraineté territoriale et au pouvoir de juridiction qui
                    en découle.
                        58. Les Parties sont donc largement d’accord quant à l’existence et à
                    l’importance de l’immunité de l’Etat en tant qu’élément du droit interna-
                    tional coutumier. Leurs vues divergent toutefois sur le point de savoir si le
                    droit qu’il convient d’appliquer est (comme le soutient l’Allemagne) celui
                    qui déterminait la portée et l’étendue de l’immunité de l’Etat en 1943-1945
                    — autrement dit, à l’époque des faits qui sont à l’origine des actions inten-
                    tées devant les juridictions italiennes — ou (comme l’avance l’Italie) celui
                    qui était en vigueur au moment où ces actions ont été engagées. La Cour
                    relève que, conformément au principe énoncé à l’article 13 des articles de
                    la Commission du droit international sur la responsabilité de l’Etat pour
                    fait internationalement illicite, la conformité d’un acte au droit interna­
                    tional ne peut être déterminée qu’au regard du droit en vigueur au moment
                    où cet acte s’est produit. Il importe donc d’établir une distinction entre les
                    actes pertinents de l’Allemagne et ceux de l’Italie. Les actes pertinents de
                    l’Allemagne — qui sont décrits au paragraphe 52 — se sont produits
                    en 1943-1945 et, partant, c’est le droit en vigueur à cette époque qui leur
                    est applicable. Les actes pertinents de l’Italie — le refus de l’immunité par
                    les juridictions italiennes et l’exercice, par celles-ci, de leur compétence —
                    ne se sont produits que lorsque les procédures italiennes ont eu lieu. Dès
                    lors que la question dont est saisie la Cour a trait aux actes des juridictions
                    italiennes, c’est le droit international en vigueur à l’époque desdites procé-
                    dures que la Cour doit appliquer. En outre, ainsi que la Cour l’a précisé
                    (dans le contexte des immunités personnelles dont jouissent les ministres
                    des affaires étrangères en vertu du droit international), le droit de l’immu-
                    nité revêt un caractère essentiellement procédural (Mandat d’arrêt du
                    11 avril 2000 (République démocratique du Congo c. Belgique), arrêt,
                    C.I.J. Recueil 2002, p. 25, par. 60). Il régit l’exercice du pouvoir de juridic-
                    tion à l’égard d’un comportement donné, et est ainsi totalement distinct
                    du droit matériel qui détermine si ce comportement est licite ou non. En
                    conséquence, la Cour estime qu’il lui faut examiner et appliquer le droit
                    de l’immunité des Etats tel qu’il existait au moment des procédures
                    ­italiennes et non tel qu’il était en vigueur en 1943-1945.
                        59. Les Parties sont également en désaccord quant à la portée et à l’éten-
                     due de la règle de l’immunité de l’Etat. A cet égard, la Cour relève que de
                     nombreux Etats (y compris l’Allemagne et l’Italie) opèrent aujourd’hui une
                     distinction entre les actes jure gestionis — à l’égard ­desquels ils ont limité
                     l’immunité qu’ils revendiquent pour eux-mêmes et accordent aux autres —
                     et les actes jure imperii. Cette approche est également celle de la convention
                     des Nations Unies et de la convention européenne (voir également le projet
                     de convention interaméricaine sur l’immunité juridictionnelle des Etats

                    29




6 CIJ1031.indb 54                                                                                      22/11/13 12:25

                    125 	       immunités juridictionnelles de l’état (arrêt)

                    é­tabli par le Comité juridique interaméricain de l’Organisation des Etats
                     américains en 1983 (ILM, vol. 22, p. 292)).
                        60. La Cour n’est pas appelée, en l’espèce, à se prononcer sur la
                     manière dont le droit international règle la question de l’immunité des
                     Etats lorsque les actes en cause sont des actes jure gestionis. Les actes des
                     forces armées et d’autres organes de l’Etat allemand en cause devant la
                     justice italienne étaient assurément des actes jure imperii. La Cour relève
                     que, en réponse à une question posée par un membre de la Cour, l’Italie
                     a reconnu que les actes concernés devaient être qualifiés d’actes jure impe‑
                    rii, et ce, malgré leur caractère illicite. La Cour considère que les expres-
                    sions « jure imperii » et « jure gestionis » n’impliquent en rien que les actes
                    visés soient licites, mais indiquent seulement s’ils doivent être appréciés au
                    regard du droit régissant l’exercice du pouvoir souverain (jus imperii) ou
                    du droit régissant les activités non souveraines de l’Etat, en particulier
                    celles d’ordre privé et commercial (jus gestionis). Dans la mesure où cette
                    distinction est pertinente aux fins de déterminer si un Etat est fondé à
                    bénéficier de l’immunité de juridiction devant les tribunaux d’un autre
                    Etat à propos d’un acte donné, elle doit être prise en considération avant
                    que les tribunaux en question ne puissent exercer leur compétence, alors
                    que la question de savoir si cet acte est licite ou non ne peut être tranchée
                    que dans l’exercice de cette compétence. Bien que la présente espèce ait
                    ceci d’inhabituel que l’illicéité des actes en cause a été admise par l’Alle-
                    magne à toutes les étapes de la procédure, la Cour estime que cela est sans
                    incidence sur leur qualification en tant qu’actes jure imperii.
                        61. Les Parties s’accordent à considérer que les Etats jouissent, en règle
                    générale, de l’immunité dans le cas d’actes jure imperii. Telle est l’approche
                    adoptée dans la convention des Nations Unies, la convention européenne
                    et le projet de convention interaméricaine, ainsi que dans les lois adoptées
                    par ceux des Etats qui ont légiféré sur la question et dans la jurisprudence
                    des tribunaux nationaux. C’est en gardant cela à l’esprit que la Cour doit
                    considérer la question que soulève la présente instance, c’est-à-dire celle de
                    savoir si l’immunité est applicable aux actes commis par les forces armées
                    d’un Etat (et d’autres organes de celui-ci agissant en coopération avec ces
                    forces) dans le cadre d’un conflit armé. L’Allemagne soutient que l’immu-
                    nité est applicable et qu’aucune des exceptions à l’immunité dont jouit un
                    Etat à l’égard des actes jure imperii ne trouve ici à s’appliquer. L’Italie,
                    quant à elle, fait valoir que l’Allemagne n’est pas fondée à bénéficier de
                    l’immunité dans les procédures qui ont été engagées devant ses tribunaux
                    au double motif que, premièrement, cette immunité ne s’étend pas, en ce
                    qui concerne les actes jure imperii, aux actes dommageables ou délictueux
                    ayant entraîné la mort, un préjudice corporel ou un préjudice matériel
                    commis sur le territoire de l’Etat du for et que, deuxièmement, indépen-
                    damment du lieu où se sont produits les actes en question, l’Allemagne ne
                    saurait en bénéficier parce que ceux-ci étaient constitutifs des violations les
                    plus graves de règles de droit international à caractère impératif, et qu’il
                    n’existait, pour y remédier, aucune autre voie de recours. La Cour exami-
                    nera tour à tour chacun des arguments de l’Italie.

                    30




6 CIJ1031.indb 56                                                                                     22/11/13 12:25

                    126 	        immunités juridictionnelles de l’état (arrêt)

                         2. Le premier argument de l’Italie : les dommages ont été causés
                                         sur le territoire de l’Etat du for
                       62. Le premier argument de l’Italie consiste, en substance, à soutenir
                    que le droit international coutumier a évolué de telle sorte que les Etats
                    ne peuvent plus, aujourd’hui, prétendre à l’immunité à l’égard d’actes
                    ayant entraîné la mort, un préjudice corporel ou un préjudice matériel sur
                    le territoire de l’Etat du for, et ce, même si les actes en question ont été
                    accomplis jure imperii. L’Italie reconnaît que cet argument ne vaut qu’en
                    ce qui concerne celles des réclamations portées devant la justice italienne
                    qui ont trait à des actes survenus en Italie et non en ce qui concerne les
                    internés militaires italiens faits prisonniers ailleurs qu’en Italie et transfé-
                    rés en Allemagne — ou vers tout autre territoire que l’Italie — pour y être
                    astreints au travail forcé. A l’appui de cet argument, l’Italie invoque
                    l’adoption de l’article 11 de la convention européenne et de l’article 12 de
                    la convention des Nations Unies, ainsi que le fait que neuf des dix Etats
                    recensés par elle qui ont promulgué des lois portant spécifiquement sur
                    l’immunité des Etats étrangers ont adopté des dispositions semblables à
                    celles de ces deux conventions (l’exception étant le Pakistan). L’Italie
                    reconnaît que la convention européenne contient une disposition en vertu
                    de laquelle cet instrument ne saurait s’appliquer aux actes des forces
                    armées étrangères (art. 31) ; elle soutient cependant qu’il ne s’agit que
                    d’une clause de sauvegarde ayant essentiellement pour objet d’éviter tout
                    conflit entre la convention et les instruments régissant le statut des forces
                    étrangères présentes sur le territoire d’un Etat avec le consentement de
                    celui-ci, et qu’il n’en ressort pas que les Etats bénéficient de l’immunité à
                    l’égard des actes commis par leurs forces armées sur le territoire d’un
                    autre Etat. L’Italie conteste la portée de certaines déclarations (qui seront
                    examinées ci-après, au paragraphe 69) faites dans le cadre du processus
                    d’adoption de la convention des Nations Unies, qui donnent à penser que
                    cet instrument ne s’applique pas aux actes des forces armées. Enfin, tout
                    en relevant que deux des lois nationales (celles du Royaume-Uni et de
                    Singapour) ne sont pas applicables aux actes des forces armées étrangères,
                    l’Italie soutient que les sept autres (celles de l’Afrique du Sud, de l’Argen-
                    tine, de l’Australie, du Canada, des Etats-Unis d’Amérique, d’Israël et du
                    Japon) constituent une pratique étatique significative reconnaissant la
                    compétence des tribunaux nationaux pour connaître des actes domma-
                    geables commis par des forces armées étrangères.
                       63. L’Allemagne fait valoir que, en tant qu’ils écartent l’immunité de
                    l’Etat pour des actes jure imperii, ni l’article 11 de la convention euro-
                    péenne ni l’article 12 de la convention des Nations Unies ne reflètent le
                    droit international coutumier. Elle soutient que ces deux dispositions
                    sont, en tout état de cause, dépourvues de pertinence en la présente ins-
                    tance puisque aucune d’elles n’est censée s’appliquer aux actes des forces
                    armées. L’Allemagne fait également observer que non seulement aucun
                    tribunal national n’a jamais — hormis dans les affaires soumises à la jus-
                    tice italienne et dans l’affaire Distomo en Grèce — jugé qu’un Etat ne

                    31




6 CIJ1031.indb 58                                                                                      22/11/13 12:25

                    127 	        immunités juridictionnelles de l’état (arrêt)

                    pouvait prétendre à l’immunité à l’égard d’actes commis par ses forces
                    armées dans le cadre d’un conflit armé, mais encore que les juridictions de
                    plusieurs Etats se sont expressément déclarées incompétentes en pareils
                    cas, au motif que l’Etat défendeur jouissait de cette immunité.

                                                            *
                       64. La Cour fera tout d’abord observer que l’idée selon laquelle l’immu-
                    nité de l’Etat étranger ne vaudrait pas dans le cadre d’instances civiles se
                    rapportant à des actes commis sur le territoire de l’Etat du for ayant
                    entraîné la mort, un préjudice corporel ou un préjudice matériel est appa-
                    rue à l’origine dans le cadre d’affaires ayant trait à des accidents de la cir-
                    culation et à d’autres « risques assurables ». La restriction à l’immunité,
                    reconnue par certaines juridictions nationales dans ce type d’affaires, a été
                    considérée comme limitée aux actes jure gestionis (voir, par exemple, l’arrêt
                    rendu par la Cour suprême d’Autriche en l’affaire Holubek c. Gouvernement
                    des Etats-Unis d’Amérique (Juristische Blätter (Vienne), vol. 84, 1962, p. 43)).
                    La Cour relève cependant qu’aucune des législations nationales prévoyant
                    une « exception territoriale » à l’immunité n’opère de distinction expresse
                    entre actes jure gestionis et actes jure imperii. La Cour suprême du Canada
                    a expressément rejeté l’idée que l’exception contenue dans la loi canadienne
                    puisse être subordonnée à pareille distinction (Schreiber c. République fédé‑
                    rale d’Allemagne, [2002] Recueil de la Cour suprême (RCS), vol. 3, p. 269,
                    par. 33-36). L’article 11 de la convention européenne et l’article 12 de la
                    convention des Nations Unies n’établissent pas non plus une telle distinc-
                    tion. Or, il ressort clairement du commentaire de la Commission du droit
                    international relatif à ce qu’est devenu l’article 12 de la convention des
                    Nations Unies qu’il s’agissait là d’un choix délibéré et que cette disposition
                    ne devait pas être limitée aux actes jure gestionis (Annuaire de la Commis‑
                    sion du droit international, 1991, vol. II, deuxième partie, p. 47, par. 8).
                    Néanmoins, l’Allemagne n’a pas été la seule à avancer que, pour autant
                    qu’il devait s’appliquer aux actes jure imperii, l’article 12 ne reflétait pas le
                    droit international coutumier. Dans le cadre des critiques qu’elle a formu-
                    lées en 1990 sur le projet — établi par la Commission du droit internatio-
                    nal — de ce qui allait devenir l’article 12, la Chine a indiqué que « cet article
                    [allait] plus loin que ce qui [était] admis par la doctrine restrictive, puisqu’il
                    n’établi[ssait] pas de distinction entre les actes de souveraineté et les actes
                    relevant du droit privé » (Nations Unies, doc. A/C.6/45/SR.25, p. 2) ; les
                    Etats-Unis d’Amérique ont quant à eux indiqué, lorsqu’ils ont formulé
                    en 2004 leurs observations sur le projet de convention des Nations Unies,
                    que l’article 12 « d[evait] être interprété et appliqué systématiquement par
                    référence à la distinction classique entre les actes jure imperii et les actes jure
                    gestionis », car le fait d’étendre la juridiction sans tenir compte de cette dis-
                    tinction « serait contraire aux principes du droit international en vigueur »
                    (Nations Unies, doc. A/C.6/59/SR.13, p. 10, par. 63).
                       65. La Cour estime qu’elle n’est pas, en l’espèce, appelée à trancher la
                    question de savoir s’il existe, en droit international coutumier, une

                    32




6 CIJ1031.indb 60                                                                                         22/11/13 12:25

                    128 	       immunités juridictionnelles de l’état (arrêt)

                    « exception territoriale » à l’immunité de l’Etat applicable aux actes jure
                    imperii en général. Il lui faut seulement se prononcer sur les actes commis,
                    sur le territoire de l’Etat du for, par les forces armées d’un Etat étranger
                    et d’autres organes de celui-ci agissant en coopération avec lesdites forces
                    dans le cadre d’un conflit armé.
                       66. La Cour examinera tout d’abord la question de savoir si l’adoption
                    de l’article 11 de la convention européenne ou de l’article 12 de la conven-
                    tion des Nations Unies étaye d’une quelconque manière l’argument de
                    l’Italie selon lequel les Etats ne peuvent plus aujourd’hui invoquer l’im-
                    munité de juridiction à l’égard des actes tels que définis dans le para-
                    graphe précédent. Ainsi qu’il a déjà été indiqué (voir paragraphe 54
                    ci-dessus), aucun de ces deux instruments n’est en vigueur entre les Parties
                    à la présente affaire. Ils ne sont donc pertinents que dans la mesure où
                    leurs dispositions, le processus qui a conduit à leur adoption et leur mise
                    en œuvre apportent un éclairage sur le contenu du droit international
                    coutumier.
                       67. L’article 11 de la convention européenne énonce l’exception terri-
                    toriale en des termes généraux :
                           « Un Etat contractant ne peut invoquer l’immunité de juridiction
                         devant un tribunal d’un autre Etat contractant lorsque la procédure
                         a trait à la réparation d’un préjudice corporel ou matériel résultant
                         d’un fait survenu sur le territoire de l’Etat du for et que l’auteur du
                         dommage y était présent au moment où ce fait est survenu. »

                    Cette disposition doit cependant être lue à la lumière de l’article 31, qui
                    est ainsi libellé :
                           « Aucune disposition de la présente convention ne porte atteinte
                         aux immunités et privilèges dont un Etat contractant jouit en ce qui
                         concerne tout acte ou omission de ses forces armées ou en relation
                         avec celles-ci lorsqu’elles se trouvent sur le territoire d’un autre Etat
                         contractant. »
                    Bien que l’article 31 ait notamment pour objet de traiter la question des
                    rapports entre la convention et les divers accords relatifs au statut des
                    forces armées étrangères qu’un Etat accueille sur son territoire, il ressort
                    clairement de son libellé qu’il ne se limite pas à cela et exclut du champ
                    d’application de la convention toute procédure se rapportant aux actes
                    des forces armées étrangères, que celles-ci soient présentes sur le territoire
                    de l’Etat du for avec ou sans le consentement de ce dernier, et que leurs
                    actes aient été accomplis en temps de paix ou en temps de guerre. Le rap-
                    port explicatif de la convention — qui contient un commentaire détaillé
                    rédigé dans le cadre du processus de négociation — précise ce qui suit en
                    ce qui concerne l’article 31 :
                           « La Convention n’est pas destinée à régler les situations qui
                         peuvent se présenter en cas de conflit armé. Elle ne peut pas servir

                    33




6 CIJ1031.indb 62                                                                                    22/11/13 12:25

                    129 	            immunités juridictionnelles de l’état (arrêt)

                         non plus à résoudre les problèmes que le stationnement de troupes
                         peut faire surgir entre Etats alliés ; ces problèmes font, en général,
                         l’objet d’accords spéciaux (cf. art. 33).
                         �����������������������������������������������������������������������������������������������������������������
                             [L’article 31] empêche que la Convention soit interprétée comme
                         ayant quelque influence sur ces questions. » (Par. 116, les italiques
                         sont de la Cour.)
                         68. La Cour estime, comme l’Italie, que l’article 31 a l’effet d’une
                     « clause de sauvegarde », la question de l’immunité de l’Etat à raison des
                     actes de ses forces armées sortant, dès lors, entièrement du champ
                     ­d’application de la convention et devant être tranchée au regard du droit
                      international coutumier. Il s’ensuit toutefois que l’on ne saurait considé-
                    rer que le fait que l’exception territoriale soit prévue à l’article 11 de la
                    convention européenne corrobore l’argument selon lequel un Etat ne peut
                    prétendre à l’immunité en ce qui concerne les actes dommageables c­ ommis
                    par ses forces armées. Comme indiqué dans le rapport explicatif, il résulte
                    de l’article 31 que la convention n’a aucune incidence sur cette question.
                    Ainsi, le juge belge (jugement du tribunal de première instance de Gand
                    en l’affaire Botelberghe c. Allemagne, 18 février 2000), de même que les
                    juges irlandais (arrêt de la Cour suprême en l’affaire McElhinney c.
                    ­Williams, 15 décembre 1995, [1995] 3 Irish Reports 382 ; ILR, vol. 104,
                     p. 691), slovène (arrêt de la Cour constitutionnelle en l’affaire no Up-13/99,
                      par. 13), grec (Margellos c. République fédérale d’Allemagne, affaire
                      no 6/2002, ILR, vol. 129, p. 529) et polonais (arrêt de la Cour suprême
                      de Pologne en l’affaire Natoniewski c. République fédérale d’Allemagne,
                      Polish Yearbook of International Law, vol. XXX, 2010, p. 299) ont conclu
                      que, aux termes de l’article 31, l’immunité de l’Etat à raison d’actes dom-
                     mageables commis par ses forces armées n’était pas affectée par l’ar-
                     ticle 11 de la convention.
                         69. L’article 12 de la convention des Nations Unies est ainsi rédigé :
                           « A moins que les Etats concernés n’en conviennent autrement, un
                         Etat ne peut invoquer l’immunité de juridiction devant un tribunal
                         d’un autre Etat, compétent en l’espèce, dans une procédure se rap-
                         portant à une action en réparation pécuniaire en cas de décès ou
                         d’atteinte à l’intégrité physique d’une personne, ou en cas de dom-
                         mage ou de perte d’un bien corporel, dus à un acte ou à une omission
                         prétendument attribuables à l’Etat, si cet acte ou cette omission se
                         sont produits, en totalité ou en partie, sur le territoire de cet autre
                         Etat et si l’auteur de l’acte ou de l’omission était présent sur ce terri-
                         toire au moment de l’acte ou de l’omission. »
                    Contrairement à la convention européenne, la convention des Nations
                    Unies ne contient aucune disposition expresse excluant de son champ
                    d’application les actes des forces armées. Cependant, il est indiqué dans le
                    commentaire de l’article 12 de la Commission du droit international que
                    celui-ci ne s’applique pas aux « situations liées à des conflits armés »

                    34




6 CIJ1031.indb 64                                                                                                                             22/11/13 12:25

                    130 	       immunités juridictionnelles de l’état (arrêt)

                    (Annuaire de la Commission du droit international, 1991, vol. II, deuxième
                    partie, p. 48, par. 10). Lorsqu’il a présenté le rapport du comité spécial sur
                    les immunités juridictionnelles des Etats et de leur biens (Nations Unies,
                    doc. A/59/22) à la Sixième Commission de l’Assemblée générale, le pré-
                    sident de ce comité a en outre indiqué que le projet de convention avait
                    été établi en partant du principe généralement admis que les activités mili-
                    taires n’entraient pas dans le champ de cet instrument (Nations Unies,
                    doc. A/C.6/59/SR.13, p. 6, par. 36).
                       Aucun Etat n’a contesté cette interprétation. De plus, la Cour relève que
                    deux des Etats ayant, à ce jour, ratifié la convention — la Norvège et la
                    Suède — ont fait des déclarations identiques indiquant que, selon elles, « la
                    Convention ne s’appliqu[ait] pas aux activités militaires, y compris les acti-
                    vités des forces armées pendant un conflit armé, selon la définition donnée
                    à ces termes en vertu du droit international humanitaire, et les activités
                    entreprises par les forces militaires d’un Etat dans l’exercice de leurs fonc-
                    tions officielles » (Nations Unies, doc. C.N.280.2006.TREATIES-2, et
                    Nations Unies, doc. C.N.912.2009.TREATIES-1). A la lumière de ces dif-
                    férentes déclarations, la Cour conclut que l’inclusion de l’article 12 dans la
                    convention ne peut être considérée comme venant au soutien de l’argu-
                    ment selon lequel le droit international coutumier ne reconnaît pas à un
                    Etat l’immunité dans des procédures ayant trait à des actes dommageables
                    ayant entraîné la mort, un préjudice corporel ou un préjudice matériel
                    commis sur le territoire de l’Etat du for par les forces armées et organes
                    associés d’un autre Etat dans le cadre d’un conflit armé.
                       70. La Cour en vient à la pratique des Etats telle que reflétée par les
                    législations nationales, et relève que neuf des dix Etats auxquels les Parties
                    se sont référées, qui ont spécifiquement légiféré en la matière, ont adopté
                    des dispositions prévoyant qu’un Etat ne peut invoquer l’immunité en ce
                    qui concerne des actes dommageables ayant entraîné la mort, un préjudice
                    corporel ou un préjudice matériel sur le territoire de l’Etat du for (Etats-
                    Unis d’Amérique : Foreign Sovereign Immunities Act 1976 (loi de 1976 sur
                    l’immunité des Etats étrangers), 28 USC, art. 1605 a) 5) ; Royaume-Uni :
                    State Immunity Act 1978 (loi de 1978 sur l’immunité des Etats), art. 5 ;
                    Afrique du Sud : Foreign States Immunities Act 1981 (loi de 1981 sur l’im-
                    munité des Etats étrangers), art. 6 ; Canada : State Immunity Act 1985 (loi
                    de 1985 sur l’immunité des Etats), art. 6 ; Australie : Foreign States Immu-
                    nities Act 1985 (loi de 1985 sur l’immunité des Etats étrangers), art. 13 ;
                    Singapour : State Immunity Act 1985 (loi de 1985 sur l’immunité des
                    Etats), art. 7 ; Argentine : loi no 24.488 (loi de 1995 sur l’immunité des
                    Etats étrangers devant les tribunaux argentins), art. 2 e) ; Israël : Foreign
                    State Immunity Law 2008 (loi de 2008 sur l’immunité des Etats étrangers),
                    art. 5 ; et Japon : Act on the Civil Jurisdiction of Japan with respect to a
                    Foreign State (loi de 2009 sur la juridiction civile du Japon à l’égard d’un
                    Etat étranger), art. 10). Seule l’ordonnance de 1981 relative à l’immunité
                    des Etats du Pakistan ne contient aucune disposition analogue.
                       71. Deux de ces textes — les lois sur l’immunité des Etats adoptées
                    par le Royaume-Uni en 1978 (art. 16.2) et par Singapour en 1985

                    35




6 CIJ1031.indb 66                                                                                    22/11/13 12:25

                    131 	       immunités juridictionnelles de l’état (arrêt)

                    (art. 19.2. a)) — contiennent des dispositions prévoyant qu’ils ne s’ap-
                    pliquent pas aux instances relatives aux actes des forces armées étran-
                    gères. Les dispositions de même nature qui figurent dans les lois en
                    vigueur en Australie, au Canada et en Israël excluent uniquement les
                    actes des forces étrangères présentes sur le territoire de l’Etat avec le
                    consentement de celui-ci ou les questions régies par la législation relative
                    à ces forces (loi sur l’immunité des Etats adoptée par le Canada en 1985,
                    art. 16 ; loi sur l’immunité des Etats étrangers adoptée par l’Australie en
                    1985, art. 6 ; loi sur l’immunité des Etats étrangers adoptée par Israël
                    en 2008, art. 22). Les lois en vigueur en Afrique du Sud, en Argentine et
                    au Japon ne contiennent aucune clause d’exclusion. Cependant, la loi
                    japonaise prévoit (en son article 3) qu’elle « ne portera pas atteinte aux
                    privilèges ou immunités dont jouissent les Etats étrangers … en vertu des
                    traités ou des règles établies du droit international ».
                       Quant à la loi des Etats-Unis sur l’immunité des Etats étrangers de 1976,
                    elle ne contient aucune disposition expresse concernant les instances rela-
                    tives aux actes de forces armées étrangères, mais prévoit une exception à la
                    disposition selon laquelle l’immunité ne saurait être invoquée « lorsqu’une
                    action en réparation est intentée contre un Etat étranger à raison de dom-
                    mages corporels, d’un décès, de dommages matériels ou de pertes de biens
                    survenus aux Etats-Unis et causés par un acte dommageable ou une omis-
                    sion de cet Etat étranger » (art. 1605 a) 5)) ; cette exception s’applique à
                    « toute demande fondée sur l’exercice, ou le défaut d’exercice, de pouvoirs
                    discrétionnaires, qu’il y ait eu ou non abus de pouvoir » (art. 1605 a) 5) A)).
                    Interprétant cette disposition, qui n’a pas d’équivalent dans les législations
                    des autres Etats, une juridiction américaine a jugé qu’un Etat étranger
                    dont les agents avaient commis un assassinat aux Etats-Unis ne pouvait
                    jouir de l’immunité (Letelier c. République du Chili (1980), tribunal fédéral
                    du district de Columbia (Etats-Unis d’Amérique), Federal Supplement
                    (F. Supp.), vol. 488, p. 665 ; ILR, vol. 63, p. 378). La Cour n’a cependant
                    connaissance d’aucune affaire aux Etats-Unis dans laquelle les juridictions
                    ont eu à appliquer cette disposition à des actes accomplis par les forces
                    armées et organes associés d’Etats étrangers au cours d’un conflit armé.
                       En effet, dans aucun des sept Etats dont la législation ne prévoit pas
                    d’exception générale en ce qui concerne les actes des forces armées, les
                    tribunaux n’ont été appelés à appliquer la législation en question dans
                    une affaire mettant en cause les forces armées et organes associés d’un
                    Etat étranger ayant agi dans le cadre d’un conflit armé.
                       72. La Cour en vient à présent à la pratique des Etats, telle que reflétée
                    par les décisions des juridictions nationales, relativement à l’immunité de
                    l’Etat en ce qui concerne les actes de forces armées. La question de savoir
                    si un Etat peut prétendre à l’immunité dans des procédures ayant trait à
                    des actes dommageables que ses forces armées auraient commis alors
                    qu’elles étaient stationnées, ou se déplaçaient, sur le territoire d’un autre
                    Etat avec le consentement de celui-ci a été maintes fois examinée par
                    des juridictions nationales. Les décisions rendues par certaines juridic-
                    tions égyptienne (Bassionni Amrane c. John, Gazette des Tribunaux mixtes

                    36




6 CIJ1031.indb 68                                                                                     22/11/13 12:25

                    132 	        immunités juridictionnelles de l’état (arrêt)

                    d’Egypte, janvier 1934, p. 108), belge (S.A. Eau, gaz, électricité et applica‑
                    tions c. Office d’aide mutuelle, Cour d’appel de Bruxelles, Pasicrisie belge,
                    1957, vol. 144, 2e partie, p. 88) et allemande (Immunité du Royaume-Uni,
                    Cour d’appel du Schleswig, Jahrbuch für Internationales Recht, 1957,
                    vol. 7, p. 400) témoignaient de ce que les tribunaux nationaux accordaient
                    l’immunité lorsque les actes des forces armées étrangères avaient le carac-
                    tère d’actes jure imperii. Depuis lors, plusieurs juridictions nationales ont
                    jugé qu’un Etat jouissait de l’immunité en ce qui concerne des dommages
                    causés par des navires de guerre (Etats-Unis d’Amérique c. Autorités por‑
                    tuaires d’Eemshaven, Cour suprême des Pays-Bas, Nederlandse Jurispru‑
                    dentie, 2001, no 567 ; Allianz Via Insurance c. Etats-Unis d’Amérique, Cour
                    d’appel d’Aix-en-Provence, deuxième chambre, arrêt du 3 septembre 1999,
                    ILR, vol. 127, p. 148) ou dans le cadre d’exercices militaires (FILT-CGIL
                    Trento c. Etats-Unis d’Amérique, Cour de cassation italienne, Rivista di
                    diritto internazionale, vol. 83, 2000, p. 1155). Au Royaume-Uni, les juri-
                    dictions nationales ont estimé que le droit international coutumier leur
                    faisait obligation d’accorder l’immunité dans le cadre d’instances se rap-
                    portant à des actes dommageables commis par des forces armées étran-
                    gères sur le territoire du Royaume-Uni si les actes incriminés étaient des
                    actes jure imperii (Littrell c. Etats-Unis d’Amérique (n° 2), Cour d’appel,
                    [1995] 1 Weekly Law Reports (WLR) 82 ; ILR, vol. 100, p. 438 ; Hol‑
                    land c. Lampen-Wolfe, Chambre des lords, [2000] 1 WLR 1573 ; ILR,
                    vol. 119, p. 367).
                       La Cour suprême d’Irlande a considéré que le droit international pres-
                    crivait d’accorder l’immunité à un Etat étranger pour des actes accomplis
                    jure imperii par des membres de ses forces armées, y compris lorsque ces
                    forces se trouvaient sur le territoire de l’Etat du for sans le consentement
                    de celui-ci (McElhinney c. Williams, [1995] 3 Irish Reports 382 ; ILR,
                    vol. 104, p. 691). La Grande Chambre de la Cour européenne des droits de
                    l’homme a par la suite jugé que la décision McElhinney c. Williams reflétait
                    une interprétation du droit international largement admise, de telle sorte
                    que l’octroi de l’immunité ne pouvait être considéré comme incompatible
                    avec la convention européenne des droits de l’homme (­              McElhinney
                    c. Irlande [GC], requête no 31253/96, arrêt du 21 novembre 2001, CEDH
                    Recueil 2001-XI, p. 59).
                       Quoiqu’elles n’aient pas directement trait à la question particulière qui
                    se pose en la présente affaire, ces décisions judiciaires, qui ne semblent pas
                    avoir été infirmées par des décisions rendues par d’autres juridictions
                    nationales, tendent à indiquer qu’un Etat jouit de l’immunité en ce qui
                    concerne des actes jure imperii commis par ses forces armées sur le terri-
                    toire d’un autre Etat.
                       73. La Cour considère cependant que, aux fins de la présente affaire, la
                    pratique la plus pertinente réside dans les décisions rendues par les juridic-
                    tions internes qui ont eu à trancher la question de savoir si un Etat pouvait
                    prétendre à l’immunité dans des instances relatives à des actes que ses forces
                    armées auraient commis lors d’un conflit armé. Toutes ces affaires, souvent
                    très similaires sur le plan factuel à celles qui ont été portées devant la justice

                    37




6 CIJ1031.indb 70                                                                                        22/11/13 12:25

                    133 	       immunités juridictionnelles de l’état (arrêt)

                    italienne, ont trait à des événements de la seconde guerre mondiale. A cet
                    égard, la Cour de cassation française a systématiquement reconnu à l’Alle-
                    magne son immunité dans une série d’affaires introduites par des requé-
                    rants qui avaient été déportés du territoire français occupé pendant la
                    seconde guerre mondiale (pourvoi no 02-45961, 16 décembre 2003, Bull.
                    civ., 2003, I, no 258, p. 206 (l’affaire Bucheron) ; pourvoi no 03-41851,
                    2 juin 2004, Bull. civ., 2004, I, no 158, p. 132 (l’affaire X) ; et pour-
                    voi no 04-47504, 3 janvier 2006 (l’affaire Grosz)). La Cour relève également
                    que, dans l’affaire Grosz c. France (requête no 14717/06, décision du
                    16 juin 2009), la Cour européenne des droits de l’homme a conclu que la
                    France n’avait pas contrevenu à la convention européenne des droits de
                    l’homme dans le cadre de la procédure ayant fait l’objet de l’arrêt de la
                    Cour de cassation française de 2006 (arrêt no 04-47504), au motif que
                    celle-ci avait donné effet à une immunité prescrite par le droit international.
                       74. Les plus hautes juridictions de Slovénie et de Pologne ont, elles
                    aussi, jugé que l’Allemagne jouissait de l’immunité à l’égard d’actes illi-
                    cites commis sur le territoire de ces Etats par ses forces armées au cours
                    de la seconde guerre mondiale. En 2001, la Cour constitutionnelle de Slo-
                    vénie a ainsi jugé que l’Allemagne jouissait de l’immunité à l’égard d’une
                    action intentée par un requérant qui avait été déporté en Allemagne pen-
                    dant l’occupation, et que la Cour suprême slovène n’avait pas agi de
                    manière arbitraire en retenant cette immunité (affaire no Up-13/99, arrêt
                    du 8 mars 2001). Dans l’arrêt qu’elle a rendu le 29 octobre 2010 en l’af-
                    faire Natoniewski c. République fédérale d’Allemagne (Polish Yearbook of
                    International Law, vol. XXX, 2010, p. 299), la Cour suprême de Pologne
                    a, pour sa part, conclu à l’immunité de l’Allemagne à l’égard d’une action
                    engagée par un requérant qui avait été blessé en 1944 lorsque les forces
                    allemandes avaient incendié son village situé en Pologne occupée et tué
                    plusieurs centaines de villageois. La Cour suprême, après s’être livrée à un
                    examen approfondi des décisions rendues dans les affaires Ferrini, Dis‑
                    tomo et Margellos, ainsi que des dispositions de la convention européenne,
                    de la convention des Nations Unies et de divers autres éléments, a conclu
                    que les Etats continuaient de jouir de l’immunité pour les actes domma-
                    geables que leurs forces armées étaient accusées d’avoir commis au cours
                    d’un conflit armé. Des décisions reconnaissant l’immunité de l’Allemagne
                    dans le cadre d’actions engagées relativement à des actes de guerre perpé-
                    trés sur le territoire ou dans les eaux des Etats concernés ont également
                    été rendues par des juridictions inférieures en Belgique (jugement rendu
                    par le tribunal de première instance de Gand en l’affaire Botelberghe
                    c. Allemagne (2000)), en Serbie (jugement du tribunal de première ins-
                    tance de Leskovac en date du 1er novembre 2001) et au Brésil (Barreto
                    c. République fédérale d’Allemagne, Cour fédérale de Rio de Janeiro, arrêt
                    du 9 juillet 2008 ayant retenu l’immunité de l’Allemagne dans le cadre
                    d’une procédure engagée à raison de la destruction, par un sous-marin
                    allemand, d’un navire de pêche brésilien dans les eaux du Brésil).
                       75. Enfin, la Cour relève que les juridictions allemandes ont, elles aussi,
                    conclu que l’exception territoriale ne privait pas l’Etat de l’immunité que

                    38




6 CIJ1031.indb 72                                                                                     22/11/13 12:25

                    134 	       immunités juridictionnelles de l’état (arrêt)

                    lui reconnaît le droit international en ce qui concerne les actes commis
                    par ses forces armées, quand bien même ceux-ci auraient été commis sur
                    le territoire de l’Etat du for (arrêt de la Cour suprême fédérale du
                    26 juin 2003 (Ressortissants grecs c. République fédérale d’Allemagne,
                    affaire no III ZR 245/98, NJW, 2003, p. 3488 ; ILR, vol. 129, p. 556),
                    déclarant non exécutoire en Allemagne le jugement grec dans l’affaire
                    Distomo au motif qu’il avait été rendu en violation du droit de l’Alle-
                    magne à l’immunité).
                       76. Le seul Etat dans lequel une certaine pratique judiciaire semble
                    étayer l’argument de l’Italie — si l’on excepte les décisions des juridictions
                    italiennes qui font l’objet de la présente instance — est la Grèce. Dans
                    l’arrêt qu’elle a rendu en 2000 en l’affaire Distomo, la Cour de cassation
                    grecque s’est livrée à une analyse approfondie de l’exception territoriale
                    sans jamais laisser entendre que celle-ci ne valait pas également pour les
                    actes commis par les forces armées dans le cadre d’un conflit armé. Cepen-
                    dant, dans la décision qu’il a rendue en l’affaire Margellos c. République
                    fédérale d’Allemagne (affaire no 6/2002, ILR, vol. 129, p. 525), le Tribunal
                    supérieur spécial grec a contredit le raisonnement de la Cour de cassation
                    grecque dans l’affaire Distomo et conclu que l’Allemagne jouissait de l’im-
                    munité. Il a notamment indiqué que l’exception territoriale n’était pas
                    applicable aux actes perpétrés par les forces armées d’un Etat au cours
                    d’un conflit armé. Quoique cette décision ne change rien à l’issue de l’af-
                    faire Distomo, point sur lequel la Cour reviendra plus loin, la Grèce a
                    toutefois indiqué devant la Cour que les tribunaux et autres organes grecs
                    ayant à se prononcer sur l’applicabilité de l’immunité dans le cas d’actes
                    dommageables qui auraient été commis par des forces armées étrangères
                    sur son sol étaient désormais tenus de se conformer à la position du Tri-
                    bunal supérieur spécial dans sa décision en l’affaire Margellos, sauf s’ils
                    considéraient que le droit international coutumier avait évolué depuis que
                    cette décision avait été rendue. L’Allemagne a fait observer que, depuis le
                    prononcé de la décision en l’affaire Margellos, aucune juridiction grecque
                    n’avait refusé de lui reconnaître l’immunité dans le cadre d’une action
                    engagée à son encontre à raison d’actes dommageables qu’auraient com-
                    mis ses forces armées pendant la seconde guerre mondiale et que, dans un
                    arrêt rendu en 2009 (arrêt no 853/2009), la Cour de cassation grecque,
                    tout en fondant sa décision sur des motifs différents, avait approuvé le
                    raisonnement suivi dans l’affaire Margellos. Eu égard à la décision rendue
                    en l’affaire Margellos, au dictum formulé dans cet arrêt de 2009, ainsi qu’à
                    la décision du Gouvernement grec de ne pas autoriser l’exécution de l’ar-
                    rêt Distomo sur le sol même de la Grèce — refus que ce Gouvernement a
                    défendu devant la Cour européenne des droits de l’homme en l’affaire
                    Kalogeropoulou et autres c. Grèce et Allemagne (requête no 59021/00, déci-
                    sion du 12 décembre 2002, CEDH Recueil 2002-X, p. 391) —, la Cour
                    conclut que la pratique suivie par l’Etat grec, considérée dans son
                    ensemble, contredit plutôt qu’elle n’étaye l’argument de l’Italie.
                       77. De l’avis de la Cour, la pratique étatique qui ressort des décisions
                    judiciaires atteste qu’un Etat continue de jouir, dans le cadre d’instances

                    39




6 CIJ1031.indb 74                                                                                    22/11/13 12:25

                    135 	        immunités juridictionnelles de l’état (arrêt)

                    civiles, de l’immunité à raison d’actes jure imperii lorsque sont en cause
                    des actes ayant entraîné la mort, un préjudice corporel ou un préjudice
                    matériel commis par ses forces armées et autres organes dans le cadre
                    d’un conflit armé, même lorsque les actes en question ont eu lieu sur le
                    territoire de l’Etat du for. Cette pratique est assortie de l’opinio juris, ainsi
                    que l’attestent les positions de divers Etats et la jurisprudence d’un certain
                    nombre de juridictions nationales, qui ont clairement indiqué qu’elles
                    considéraient que le droit international coutumier exigeait de reconnaître
                    l’immunité. L’absence presque totale de toute jurisprudence contraire est
                    également significative, tout comme le fait qu’aucun Etat n’a jamais
                    déclaré — que ce soit dans le cadre des travaux de la Commission du
                    droit international sur l’immunité de l’Etat, de l’adoption de la conven-
                    tion des Nations Unies ou dans tout autre contexte dont la Cour pourrait
                    avoir connaissance — que le droit international coutumier ne prescrirait
                    pas l’immunité dans ce type d’affaires.
                       78. A la lumière de ce qui précède, la Cour estime que le droit interna-
                    tional coutumier impose toujours de reconnaître l’immunité à l’Etat dont
                    les forces armées ou d’autres organes sont accusés d’avoir commis sur le
                    territoire d’un autre Etat des actes dommageables au cours d’un conflit
                    armé. Cette conclusion est confirmée par les décisions de la Cour euro-
                    péenne des droits de l’homme dont il a été fait mention ci-dessus (voir
                    paragraphes 72, 73 et 76).
                       79. En conséquence, la Cour conclut que, contrairement à ce qu’a sou-
                    tenu l’Italie dans le cadre de la présente instance, la décision des juridic-
                    tions italiennes de ne pas accorder l’immunité à l’Allemagne ne saurait
                    être justifiée sur la base de l’exception territoriale.

                            3. Le second argument de l’Italie : l’objet et les circonstances
                                 des demandes présentées aux juridictions italiennes
                        80. Le second argument de l’Italie, qui, à la différence du premier,
                    s’applique à toutes les réclamations portées devant la justice italienne,
                    consiste à soutenir que le refus de l’immunité était justifié en raison de la
                    nature particulière des actes qui faisaient l’objet de ces réclamations et
                    compte tenu des circonstances dans lesquelles celles-ci s’inscrivaient. Cet
                    argument comporte trois volets. Tout d’abord, l’Italie fait valoir que les
                    actes qui ont donné lieu auxdites réclamations constituaient des viola-
                    tions graves des principes du droit international applicables à la conduite
                    des conflits armés, à savoir des crimes de guerre et des crimes contre l’hu-
                    manité. Ensuite, elle soutient que les règles du droit international ainsi
                    violées étaient des règles impératives (jus cogens). Enfin, elle allègue que,
                    dès lors que les requérants s’étaient vu refuser toute autre forme de répa-
                    ration, l’exercice par les juridictions italiennes de leur compétence était
                    nécessaire à titre de dernier recours. La Cour examinera tour à tour cha-
                    cun de ces volets, tout en relevant que l’Italie a aussi, à l’audience, fait
                    valoir que ses juridictions avaient été fondées à refuser l’immunité à
                    ­l’Allemagne en raison de l’effet combiné de ces trois volets.

                    40




6 CIJ1031.indb 76                                                                                       22/11/13 12:25

                    136 	        immunités juridictionnelles de l’état (arrêt)

                    A. La gravité des violations
                       81. Le premier volet est fondé sur l’idée que le droit international n’ac-
                    corde pas l’immunité à un Etat ayant commis des violations graves du droit
                    des conflits armés (ou droit international humanitaire, pour reprendre l’ex-
                    pression communément utilisée aujourd’hui, qui n’était toutefois pas
                    employée dans les années 1943-1945) ou, à tout le moins, restreint son droit
                    à l’immunité. Dans la présente affaire, la Cour a déjà clairement indiqué
                    (voir paragraphe 52 ci-dessus) que les actes des forces armées allemandes et
                    d’autres organes du Reich allemand qui sont à l’origine des instances portées
                    devant les juridictions italiennes étaient des violations graves du droit des
                    conflits armés, constitutives de crimes en droit international. La question est
                    de savoir si, de ce fait, l’Allemagne est privée de son droit à l’immunité.
                       82. La Cour se doit toutefois d’observer d’emblée que l’idée de subor-
                    donner, dans une certaine mesure, le droit à l’immunité à la gravité de
                    l’acte illicite en cause pose un problème de logique. L’immunité de juri-
                    diction permet d’échapper non seulement à un jugement défavorable mais
                    aussi au procès lui-même. Elle revêt donc nécessairement un caractère
                    préliminaire. C’est par conséquent avant de pouvoir examiner le fond de
                    l’affaire portée devant lui et avant que les faits aient été établis que le tri-
                    bunal national saisi doit déterminer si, au regard du droit international,
                    un Etat peut ou non prétendre à l’immunité. Si l’immunité devait être
                    fonction du point de savoir si l’Etat a véritablement commis une violation
                    grave du droit international des droits de l’homme ou du droit des conflits
                    armés, le tribunal interne saisi devrait se livrer à un examen au fond pour
                    déterminer s’il a compétence. Si, en revanche, il suffisait d’accuser l’Etat
                    d’avoir commis des actes illicites de cet ordre pour le priver de son droit
                    à l’immunité, une présentation habile de la réclamation pourrait à elle
                    seule avoir pour effet de faire échec à l’immunité.
                       83. Cela étant dit, la Cour doit néanmoins rechercher si le droit inter-
                    national coutumier a évolué au point d’interdire à un Etat de se prévaloir
                    de son immunité en cas de violations graves des droits de l’homme ou du
                    droit des conflits armés. Hormis les décisions de la justice italienne qui
                    font l’objet de la présente instance, il n’existe quasiment aucune pratique
                    étatique qui puisse être considérée comme étayant la proposition selon
                    laquelle un Etat serait privé de son droit à l’immunité en pareil cas. Bien
                    que, en l’affaire Distomo, la Cour de cassation grecque ait retenu une
                    variante de cette proposition, le Tribunal supérieur spécial a écarté cette
                    approche deux ans plus tard dans l’affaire Margellos. Ainsi que la Cour
                    l’a noté au paragraphe 76 ci-dessus, en vertu du droit grec, c’est la posi-
                    tion adoptée en l’affaire Margellos qui doit être suivie dans les affaires
                    ultérieures, à moins que les juridictions grecques ne constatent une évolu-
                    tion du droit international coutumier depuis 2002, ce que, à ce jour, elles
                    n’ont pas fait. La Cour considère que, comme en ce qui concerne l’excep-
                    tion territoriale, la pratique grecque, considérée dans son ensemble, tend
                    à infirmer l’idée que la proposition avancée par l’Italie reflète l’état actuel
                    du droit international coutumier.

                    41




6 CIJ1031.indb 78                                                                                      22/11/13 12:25

                    137 	       immunités juridictionnelles de l’état (arrêt)

                      84. La pratique d’autres Etats attestant que, en droit international
                    coutumier, le droit à l’immunité n’est pas fonction de la gravité de l’acte
                    dont l’Etat est accusé ou du caractère impératif de la règle qu’il aurait
                    violée est en outre fort importante.

                        85. Cette pratique ressort clairement des décisions des juridictions
                    nationales. L’argument selon lequel le droit international n’imposerait
                    plus l’immunité à un Etat lorsque sont en cause des allégations de viola-
                    tions graves du droit international des droits de l’homme, des crimes
                    de guerre ou des crimes contre l’humanité a été rejeté par la justice cana-
                    dienne (Bouzari c. République islamique d’Iran, Cour d’appel de l’Ontario,
                    [2004] Dominion Law Reports (DLR), 4th Series, vol. 243, p. 406 ;
                    ILR, vol. 128, p. 586 ; allégations de torture), française (arrêt de la Cour
                    d’appel de Paris, 9 septembre 2002, et arrêt de la Cour de cassation, pour-
                    voi no 02-45961, 16 décembre 2003, Bull. civ., 2003, I, no 258, p. 206
                    ­(l’affaire Bucheron) ; arrêts de la Cour de cassation, pourvoi no 03-41851,
                     2 juin 2004, Bull. civ., 2004, I, no 158, p. 132 (l’affaire X), et pour-
                    voi no 04-47504, 3 janvier 2006 (l’affaire Grosz) ; allégations de crimes
                    contre l’humanité), slovène (affaire no Up-13/99, Cour constitutionnelle
                    de Slovénie ; allégations de crimes de guerre et de crimes contre l’huma-
                    nité), néo-zélandaise (Fang c. Jiang, Haute Cour, [2007] New Zealand
                    Administrative Reports (NZAR), p. 420 ; ILR, vol. 141, p. 702 ; alléga-
                    tions de torture), polonaise (arrêt de la Cour suprême de Pologne en l’af-
                    faire Natoniewski, Polish Yearbook of International Law, vol. XXX, 2010,
                    p. 299 ; allégations de crimes de guerre et de crimes contre l’humanité) et
                    britannique (Jones c. Arabie saoudite, Chambre des lords, [2007] 1 Appeal
                    Cases (AC) 270 ; ILR, vol. 129, p. 629 ; allégations de torture).
                        86. La Cour relève que, dans sa réponse à une question que lui a posée
                    un membre de la Cour, l’Italie elle-même a semblé douter de cet aspect de
                    sa défense. L’Italie a, en effet, indiqué ce qui suit :
                            « L’Italie sait que d’aucuns estiment que les crimes de guerre et les
                         crimes contre l’humanité ne sauraient être considérés comme des
                         actes de souveraineté pour lesquels l’Etat est en droit d’invoquer
                         l’immunité souveraine comme moyen de défense… Si l’Italie recon-
                         naît que, dans ce domaine, le droit de l’immunité des Etats est en
                         pleine évolution, elle admet également qu’on ne peut dire à ce stade
                         si cette évolution aboutira à une nouvelle exception générale à l’im-
                         munité — à savoir une règle permettant de refuser de reconnaître
                         l’immunité dans le cas de toute demande d’indemnisation à raison de
                         crimes internationaux. »
                    Pareil doute ressort également des ordonnances rendues par la Cour de
                    cassation italienne dans les affaires Mantelli et Maietta (ordonnances du
                    29 mai 2008).
                      87. La Cour ne considère pas que la décision rendue au Royaume-Uni
                    en l’affaire Pinochet (no 3) ([2000] 1 AC 147 ; ILR, vol. 119, p. 136) soit
                    pertinente, et ce, bien que la Cour de cassation italienne l’ait invoquée en

                    42




6 CIJ1031.indb 80                                                                                   22/11/13 12:25

                    138 	        immunités juridictionnelles de l’état (arrêt)

                    l’affaire Ferrini. L’affaire Pinochet avait en effet trait à l’immunité de juri-
                    diction pénale d’un ancien chef d’Etat devant les tribunaux d’un autre
                    Etat, et non à l’immunité de l’Etat lui-même, dans le cadre d’une procé-
                    dure visant à établir son obligation de réparer des dommages. Cette dis-
                    tinction entre l’immunité d’un représentant de l’Etat et celle de l’Etat
                    lui-même a été soulignée par plusieurs juges ayant siégé en l’affaire Pino‑
                    chet (lord Hutton (p. 254 et 264), lord Millett (p. 278) et lord Phillips
                    (p. 280‑281)). Dans la décision qu’elle a ultérieurement rendue en l’affaire
                    Jones c. Arabie saoudite ([2007] 1 AC 270 ; ILR, vol. 129, p. 629), la
                    Chambre des lords a apporté un nouvel éclairage sur cette distinction,
                    lord Bingham ayant qualifié la différence entre les procédures pénales et
                    les procédures civiles de « fondamentale aux fins de la décision » rendue en
                    l’affaire Pinochet (par. 32). La Cour relève en outre que la décision rendue
                    en l’affaire Pinochet était fondée sur les dispositions particulières de la
                    convention des Nations Unies contre la torture de 1984, qui n’a aucune
                    incidence en la présente espèce.
                       88. En ce qui concerne la législation nationale, l’Italie s’est référée à un
                    amendement à la loi des Etats-Unis sur l’immunité des Etats étrangers
                    adopté à l’origine en 1996. Cet amendement exclut l’immunité pour
                    ­certains actes déterminés (par exemple, les actes de torture et les exécu-
                    tions extrajudiciaires) qui auraient été commis par un Etat que le Gouver-
                    nement des Etats-Unis a « désigné comme soutien du terrorisme »
                    (28 USC 1605A). La Cour relève que cet amendement n’a pas d’équiva-
                    lent dans la législation d’autres Etats. Aucun des Etats qui a légiféré sur
                    la question de l’immunité de l’Etat n’a pris de disposition pour limiter
                    celle-ci en raison de la gravité des actes allégués.
                       89. La Cour relève également qu’aucune limitation à l’immunité de
                    l’Etat fondée sur la gravité de la violation ou sur le caractère impératif de
                    la règle violée ne figure dans la convention européenne, la convention des
                    Nations Unies ou le projet de convention interaméricaine. La question
                    de savoir si une disposition à cet effet était nécessaire ayant été soulevée
                    lors de l’élaboration du texte de ce qui est devenu la convention des
                    Nations Unies, il est particulièrement significatif que cet instrument ne
                    contienne pas de clause de cette nature. En 1999, la Commission du droit
                    international a constitué un groupe de travail qui a examiné diverses évo-
                    lutions dans la pratique relative à certaines questions se rapportant à l’im-
                    munité de l’Etat, telles que mises en évidence par la Sixième Commission
                    de l’Assemblée générale. Dans un appendice de son rapport, ce groupe de
                    travail a évoqué, à titre complémentaire, certaines évolutions ayant trait
                    aux réclamations « en cas de décès ou de dommages corporels résultant
                    d’actes commis par un Etat en violation des normes relatives aux droits
                    de l’homme ayant le caractère de jus cogens », et précisé que cette question
                    ne devait pas être négligée, bien qu’il n’ait pas recommandé d’amender le
                    texte des articles de la Commission du droit international (Annuaire de la
                    Commission du droit international, 1999, vol. II, deuxième partie,
                    p. 180‑181). La question a ensuite été examinée par le groupe de travail
                    établi par la Sixième Commission de l’Assemblée générale, qui, en 1999, a

                    43




6 CIJ1031.indb 82                                                                                      22/11/13 12:25

                    139 	       immunités juridictionnelles de l’état (arrêt)

                    indiqué qu’il avait décidé de ne pas la traiter étant donné qu’« elle ne sem-
                    blait pas assez mûre pour justifier que le Groupe de travail amorce une
                    œuvre de codification à son sujet » et qu’il incombait à la Sixième Com-
                    mission de décider, le cas échéant, de la marche à suivre (Nations Unies,
                    doc. A/C.6/54/L.12, p. 7, par. 13). Lors des débats ultérieurs au sein de la
                    Sixième Commission, aucun Etat n’a suggéré de faire figurer une limita-
                    tion découlant du jus cogens dans la convention. La Cour estime que ces
                    éléments tirés de la genèse de cet instrument indiquent que, au moment de
                    l’adoption de la convention des Nations Unies en 2004, les Etats ne consi-
                    déraient pas que le droit international coutumier limitait l’immunité de la
                    manière que prétend aujourd’hui l’Italie.
                       90. La Cour européenne des droits de l’homme n’a pas accepté l’idée
                    selon laquelle les Etats ne jouiraient plus de l’immunité dans des affaires
                    se rapportant à des violations graves du droit international humanitaire
                    ou des droits de l’homme. En 2001, la Grande Chambre de cette Cour est
                    parvenue — certes à une faible majorité, par neuf voix contre huit — à la
                    conclusion suivante :
                            « Nonobstant le caractère particulier que le droit international
                         reconnaît à la prohibition de la torture, la Cour n’aperçoit dans les
                         instruments internationaux, les décisions judiciaires ou les autres
                         documents en sa possession aucun élément solide lui permettant de
                         conclure qu’en droit international un Etat ne jouit plus de l’immunité
                         d’une action civile devant les cours et tribunaux d’un autre Etat
                         devant lesquels sont formulées des allégations de torture. » (Al-Adsani
                         c. Royaume-Uni [GC], requête no 35763/97, arrêt du 21 novembre
                         2001, CEDH Recueil 2001-XI, p. 141, par. 61.)
                    L’année suivante, la Cour européenne des droits de l’homme a jugé irre-
                    cevable la requête par laquelle avait été introduite l’affaire Kalogeropou‑
                    lou et autres c. Grèce et Allemagne, qui portait sur le refus du Gouvernement
                    grec de permettre l’exécution de l’arrêt Distomo, en affirmant ce qui suit :
                            « Toutefois, la Cour ne juge pas établi qu’il soit déjà admis en droit
                         international que les Etats ne peuvent prétendre à l’immunité en cas
                         d’actions civiles en dommages-intérêts pour crimes contre l’humanité
                         qui sont introduites sur le sol d’un autre Etat. » (Requête no 59021/00,
                         décision du 12 décembre 2002, CEDH Recueil 2002-X, p. 391.)

                       91. La Cour conclut que, en l’état actuel du droit international coutu-
                    mier, un Etat n’est pas privé de l’immunité pour la seule raison qu’il est
                    accusé de violations graves du droit international des droits de l’homme
                    ou du droit international des conflits armés. En formulant cette conclu-
                    sion, la Cour tient à souligner qu’elle ne se prononce que sur l’immunité
                    de juridiction de l’Etat lui-même devant les tribunaux d’un autre Etat ; la
                    question de savoir si et, le cas échéant, dans quelle mesure l’immunité
                    peut s’appliquer dans le cadre de procédures pénales engagées contre un
                    représentant de l’Etat n’est pas posée en l’espèce.

                    44




6 CIJ1031.indb 84                                                                                    22/11/13 12:25

                    140 	        immunités juridictionnelles de l’état (arrêt)

                    B. La relation entre le jus cogens et la règle de l’immunité de l’Etat
                       92. La Cour en vient maintenant au deuxième volet de l’argument de
                    l’Italie, selon lequel les règles violées par l’Allemagne entre 1943 et 1945
                    relèveraient du jus cogens. Cet aspect de la défense italienne repose sur
                    l’hypothèse qu’il existerait un conflit entre les règles de jus cogens qui font
                    partie du droit des conflits armés et la reconnaissance de l’immunité de
                    l’Allemagne. Selon l’Italie, les règles de jus cogens prévalent toujours sur
                    toute règle contraire du droit international, qu’elle figure dans un traité
                    ou relève du droit international coutumier ; la règle en vertu de laquelle
                    un Etat jouit de l’immunité devant les juridictions d’un autre Etat n’ayant
                    pas le statut de jus cogens, elle devrait donc être écartée.
                       93. Par conséquent, cet argument repose sur l’existence d’un conflit
                    entre une règle, ou des règles, de jus cogens et la règle de droit coutumier
                    qui fait obligation à un Etat d’accorder l’immunité à un autre. Or, de
                    l’avis de la Cour, pareil conflit n’existe pas. A supposer, aux fins du pré-
                    sent examen, que les règles du droit des conflits armés qui interdisent de
                    tuer des civils en territoire occupé ou de déporter des civils ou des prison-
                    niers de guerre pour les astreindre au travail forcé soient des normes de
                    jus cogens, ces règles n’entrent pas en conflit avec celles qui régissent l’im-
                    munité de l’Etat. Ces deux catégories de règles se rapportent en effet à des
                    questions différentes. Celles qui régissent l’immunité de l’Etat sont de
                    nature procédurale et se bornent à déterminer si les tribunaux d’un Etat
                    sont fondés à exercer leur juridiction à l’égard d’un autre. Elles sont sans
                    incidence sur la question de savoir si le comportement à l’égard duquel les
                    actions ont été engagées était licite ou illicite. C’est pourquoi le fait d’ap-
                    pliquer le droit contemporain de l’immunité de l’Etat à une instance rela-
                    tive à des événements survenus entre 1943 et 1945 ne porte pas atteinte au
                    principe selon lequel les tribunaux ne doivent pas appliquer le droit de
                    manière rétroactive aux fins de se prononcer sur des questions de licéité
                    et de responsabilité (comme la Cour l’a expliqué au paragraphe 58 ci-­
                    dessus). Pour la même raison, le fait de reconnaître l’immunité d’un Etat
                    étranger conformément au droit international coutumier ne revient pas à
                    juger licite une situation créée par la violation d’une règle de jus cogens, ni
                    à prêter aide ou assistance au maintien de cette situation, et ne saurait
                    donc contrevenir au principe énoncé à l’article 41 des articles de la Com-
                    mission du droit international sur la responsabilité de l’Etat.
                       94. En l’espèce, la violation des règles interdisant le meurtre, la déporta-
                    tion et le travail forcé a eu lieu entre 1943 et 1945. Tous les intéressés s’ac-
                    cordent à reconnaître le caractère illicite de ces actes. L’application des règles
                    de l’immunité de l’Etat aux fins de déterminer si les juridictions italiennes
                    peuvent connaître de réclamations fondées sur pareilles violations ne saurait
                    créer le moindre conflit avec les règles qui ont été violées. Mettre l’accent sur
                    l’obligation de réparation de l’Etat responsable plutôt que sur le fait illicite
                    initial ne rend pas l’argument plus convaincant. L’obligation de réparation
                    est une règle qui existe indépendamment des règles régissant les moyens par
                    lesquels il doit lui être donné effet. Or, le droit de l’immunité de l’Etat ne

                    45




6 CIJ1031.indb 86                                                                                        22/11/13 12:25

                    141 	        immunités juridictionnelles de l’état (arrêt)

                    concerne que les secondes. Une décision tendant à reconnaître l’immunité à
                    un Etat n’entre donc pas davantage en conflit avec l’obligation de répara-
                    tion qu’avec la règle interdisant le fait illicite commis à l’origine. De surcroît,
                    pendant un siècle, la quasi-totalité des traités de paix ou règlements d’après
                    guerre ont reflété le choix soit de ne pas exiger le versement d’indemnités,
                    soit de recourir à titre de compensation au versement d’une somme forfai-
                    taire. Compte tenu de cette pratique, il est difficile d’apercevoir en droit
                    international une règle imposant une indemnisation complète pour chacune
                    des victimes, dont la communauté internationale des Etats dans son
                    ensemble s’accorderait à estimer qu’elle ne peut souffrir aucune dérogation.
                       95. Pour autant qu’il serait soutenu qu’une règle n’ayant pas le carac-
                    tère de jus cogens ne saurait être appliquée si cela devait affaiblir la mise
                    en œuvre d’une règle de cette nature — même en l’absence de conflit
                    direct entre elles —, la Cour ne voit rien qui vienne fonder pareille asser-
                    tion. Une règle de jus cogens est une règle qui ne souffre aucune déroga-
                    tion, mais les règles qui déterminent la portée et l’étendue de la juridiction,
                    ainsi que les conditions dans lesquelles cette juridiction peut être exercée,
                    ne dérogent pas aux règles de nature matérielle ayant valeur de jus cogens,
                    et il n’est rien d’intrinsèque à la notion de jus cogens qui imposerait de les
                    modifier ou d’en écarter l’application. Telle est l’approche qu’a retenue la
                    Cour dans deux affaires, alors même que sa décision avait pour effet
                    d’écarter un moyen par lequel une règle de jus cogens aurait pu être mise
                    en œuvre. Dans l’affaire des Activités armées, elle a ainsi estimé que la
                    valeur de jus cogens reconnue à une règle ne lui conférait pas une compé-
                    tence qu’elle ne posséderait pas autrement (Activités armées sur le terri‑
                    toire du Congo (nouvelle requête : 2002) (République démocratique du
                    Congo c. Rwanda), compétence et recevabilité, arrêt, C.I.J. Recueil 2006,
                    p. 32, par. 64, et p. 52, para. 125). Dans l’affaire du Mandat d’arrêt,
                    quoique sans mentionner expressément la notion de jus cogens, elle a jugé
                    que le fait qu’un ministre des affaires étrangères était accusé de crimes
                    contraires à des règles ayant indubitablement valeur de jus cogens n’inter-
                    disait pas à la République démocratique du Congo de demander, comme
                    l’y autorisait le droit international coutumier, à ce que l’intéressé bénéficie
                    de l’immunité (Mandat d’arrêt du 11 avril 2000 (République démocratique
                    du Congo c. Belgique), arrêt, C.I.J. Recueil 2002, p. 24, par. 58, et p. 33,
                    par. 78). La Cour estime que le même raisonnement vaut pour l’applica-
                    tion du droit international coutumier relatif à l’immunité d’un Etat pour-
                    suivi devant les tribunaux d’un autre Etat.
                       96. En outre, cet argument tiré de la primauté du jus cogens sur le droit
                    de l’immunité des Etats a été écarté par les tribunaux nationaux du
                    Royaume-Uni (Jones c. Arabie saoudite, Chambre des lords, [2007] 1 AC
                    270 ; ILR, vol. 129, p. 629), du Canada (Bouzari c. République islamique
                    d’Iran, Cour d’appel de l’Ontario, DLR, 4th Series, vol. 243, p. 406 ; ILR,
                    vol. 128, p. 586), de la Pologne (Natoniewski, Cour suprême, Polish Year‑
                    book of International Law, vol. XXX, 2010, p. 299), de la Slovénie (arrêt de
                    la Cour constitutionnelle en l’affaire no Up-13/99), de la Nouvelle-Zélande
                    (Fang c. Jiang, Haute Cour, [2007] NZAR, p. 420 ; ILR, vol. 141, p. 702)

                    46




6 CIJ1031.indb 88                                                                                         22/11/13 12:25

                    142 	        immunités juridictionnelles de l’état (arrêt)

                    et de la Grèce (Margellos, Tribunal supérieur spécial, ILR, vol. 129,
                    p. 525), ainsi que par la Cour européenne des droits de l’homme dans les
                    affaires Al-Adsani c. Royaume-Uni et Kalogeropoulou et autres c. Grèce et
                    Allemagne (qui sont examinées au paragraphe 90 ci-dessus) ; chaque fois,
                    l’argument a été écarté après un examen attentif. La Cour n’estime pas
                    qu’une conclusion différente puisse être tirée de l’arrêt rendu le 9 mars 2011
                    par la Cour de cassation française en l’affaire La Réunion aérienne c. Jama‑
                    hiriya arabe libyenne (pourvoi no 09-14743, 9 mars 2011, Bull. civ.,
                    mars 2011, no 49, p. 49). Dans cette affaire, la Cour de cassation a seule-
                    ment décidé que, en admettant qu’une norme de jus cogens puisse consti-
                    tuer une restriction légitime à l’immunité de l’Etat, les faits de l’espèce ne
                    justifiaient pas pareille restriction. Il en résulte que les décisions des tribu-
                    naux italiens qui font l’objet de la présente instance sont les seules déci-
                    sions de juridictions nationales dans lesquelles a été retenu le raisonnement
                    sur lequel est fondée cette partie du deuxième argument de l’Italie. En
                    outre, aucune des lois nationales relatives à l’immunité de l’Etat qui ont
                    été examinées aux paragraphes 70 et 71 ci-dessus n’a limité l’immunité de
                    l’Etat dans les cas où sont en cause des violations du jus cogens.
                       97. En conséquence, la Cour conclut que, même en admettant que les
                    actions intentées devant les juridictions italiennes mettaient en cause des
                    violations de règles de jus cogens, l’application du droit international cou-
                    tumier relatif à l’immunité des Etats ne s’en trouvait pas affectée.

                    C. L’argument du « dernier recours »
                       98. Le troisième et dernier volet du second argument de l’Italie consiste
                    à affirmer que c’est à juste titre que les tribunaux italiens ont refusé de
                    reconnaître à l’Allemagne l’immunité à laquelle elle aurait pu autrement
                    prétendre, au motif qu’avaient échoué toutes les autres tentatives d’obte-
                    nir réparation pour les divers groupes de victimes qui avaient engagé les
                    actions intentées devant des juridictions italiennes. En réponse à cet argu-
                    ment, l’Allemagne a avancé que, au lendemain de la seconde guerre mon-
                    diale, elle avait consenti des sacrifices financiers et autres considérables
                    afin que soit accordée réparation dans le cadre d’une série complexe d’ac-
                    cords interétatiques au titre desquels, en raison des réalités économiques
                    de l’époque, aucun Etat allié n’avait été indemnisé à la mesure des pertes
                    subies par sa population. L’Allemagne fait également état des versements
                    qu’elle a effectués au profit de l’Italie en application des deux accords de
                    1961 ainsi que des versements effectués plus récemment, au titre de sa loi
                    fédérale adoptée en 2000, au profit de divers ressortissants italiens qui
                    avaient été illégalement déportés en Allemagne pour y être astreints au
                    travail forcé. L’Italie soutient toutefois que de très nombreuses victimes
                    italiennes n’en ont pas moins été exclues de tout régime de réparation.

                                                           *
                      99. La Cour relève que l’Allemagne a pris des mesures importantes

                    47




6 CIJ1031.indb 90                                                                                       22/11/13 12:25

                    143 	        immunités juridictionnelles de l’état (arrêt)

                     pour faire en sorte que les victimes italiennes de crimes de guerre et de
                     crimes contre l’humanité bénéficient d’une certaine forme de réparation.
                     L’Allemagne a toutefois décidé d’exclure du champ d’application de son
                     régime national de réparation la plupart des demandes formulées par les
                     internés militaires italiens, au motif que les prisonniers de guerre ne pou-
                    vaient prétendre à réparation pour avoir été astreints au travail forcé
                    (voir paragraphe 26 ci-dessus). Or, dans les faits, la très grande majorité
                    des internés militaires italiens s’étaient vu dénier le statut de prisonnier de
                    guerre par les autorités nazies. Ce nonobstant, le Gouvernement allemand
                    a, en 2001, décidé que ces internés militaires ne pouvaient bénéficier d’une
                    réparation, puisqu’ils auraient pu prétendre, en droit, au statut de prison-
                    nier de guerre. La Cour considère qu’il est surprenant — et regrettable —
                    que l’Allemagne ait refusé d’accorder réparation à un groupe de victimes
                    au motif que celles-ci auraient eu droit à un statut que, à l’époque perti-
                    nente, elle a refusé de leur reconnaître, particulièrement parce que ces
                    victimes se sont vues, de ce fait, privées de la protection juridique à
                    laquelle ce statut leur donnait droit.
                        100. En outre, ainsi que la Cour l’a précisé, quoique dans le contexte
                    différent de l’immunité de juridiction des représentants de l’Etat en matière
                    pénale, le fait que l’immunité puisse faire obstacle à l’exercice de la compé-
                    tence judiciaire dans une affaire donnée est sans incidence sur l’applicabilité
                    des règles matérielles du droit international (Mandat d’arrêt du 11 avril 2000
                    (République démocratique du Congo c. Belgique), arrêt, C.I.J. Recueil 2002,
                    p. 25, par. 60 ; voir également Certaines questions concernant l’entraide judi‑
                    ciaire en matière pénale (Djibouti c. France), arrêt, C.I.J. Recueil 2008,
                    p. 244, par. 196). A cet égard, la Cour souligne que la question de savoir si
                    un Etat peut jouir de l’immunité devant les juridictions d’un autre Etat est
                    entièrement distincte de celle de savoir si la responsabilité internationale de
                    cet Etat est engagée et si une obligation de réparation lui incombe.
                        101. Ce nonobstant, la Cour ne saurait faire droit à l’argument de
                    l’Italie selon lequel les tribunaux italiens étaient fondés à refuser à l’Alle-
                    magne l’immunité de juridiction en raison des insuffisances des disposi-
                    tions adoptées par celle-ci en vue d’accorder réparation aux victimes
                    italiennes. Elle ne voit, dans la pratique des Etats dont découle le droit inter-
                    national coutumier, aucun élément permettant d’affirmer que le droit
                    ­inter­national ferait dépendre le droit d’un Etat à l’immunité de l’existence
                     d’autres voies effectives permettant d’obtenir réparation. Ni le droit in­
                     terne relatif à ces questions ni la jurisprudence des tribunaux internes qui
                     ont eu à connaître d’exceptions fondées sur l’immunité ne permettent de
                     conclure que le droit à une telle immunité serait subordonné à pareille
                     condition préalable. Les Etats n’ont pas davantage énoncé une telle condi­
                     tion dans la convention européenne ou la convention des Nations Unies.
                        102. En outre, la Cour ne saurait manquer de relever que l’application
                     de pareille condition, si elle existait, serait en pratique extrêmement difficile,
                     notamment dans un contexte tel que celui de la présente affaire, c’est-à-dire
                     lorsque les réclamations en cause ont fait l’objet de discussions approfon-
                     dies entre gouvernements. Si l’on suivait l’argument de l’Italie, dans le cas

                    48




6 CIJ1031.indb 92                                                                                         22/11/13 12:25

                    144 	        immunités juridictionnelles de l’état (arrêt)

                    où ces discussions seraient encore en cours et présenteraient quelque pers-
                    pective d’aboutir, l’immunité continuerait d’être applicable. Elle cesserait
                    en revanche de l’être, toujours selon cet argument, dès lors que les perspec-
                    tives d’un règlement interétatique apparaîtraient caduques. Il est toutefois
                    douteux que les tribunaux internes de l’un des pays concernés soient bien
                    placés pour déterminer si tel est le cas. De plus, si un règlement forfaitaire
                    a été effectué — pratique habituelle après la seconde guerre mondiale, ainsi
                    que l’Italie le reconnaît —, déterminer si un requérant en particulier a tou-
                    jours droit à réparation exigerait de la part de l’organe judiciaire concerné
                    qu’il examine les détails dudit règlement et la manière dont l’Etat ayant
                    perçu les sommes en question (à savoir, en l’occurrence, l’Etat dans lequel
                    se trouve cette juridiction) les a affectées. Lorsque l’Etat ayant perçu ces
                    sommes dans le cadre de ce qui devait constituer un règlement global à
                    l’issue d’un conflit armé a décidé de les affecter à la reconstruction de son
                    économie nationale et de ses infrastructures plutôt que de les répartir entre
                    ceux de ses nationaux qui ont été victimes, il est difficile de déterminer dans
                    quelle mesure le fait que les intéressés n’aient pas perçu une part des sommes
                    en question les autoriserait à intenter une action à l’encontre de l’Etat ayant
                    versé ces sommes à celui dont ils sont ressortissants.
                        103. En conséquence, la Cour rejette l’argument de l’Italie selon lequel
                    l’immunité pouvait être refusée à l’Allemagne pour ce motif.
                        104. En formulant cette conclusion, la Cour n’ignore pas que l’immu-
                    nité de juridiction reconnue à l’Allemagne conformément au droit inter-
                    national pourrait empêcher les ressortissants italiens concernés d’obtenir
                    une réparation judiciaire.
                        Elle considère cependant que les demandes résultant du traitement des
                    internés militaires italiens mentionnées au paragraphe 99, ainsi que
                    d’autres réclamations de nationaux italiens qui resteraient à régler — qui
                    ont été à l’origine des procédures italiennes —, pourraient faire l’objet de
                    nouvelles négociations impliquant les deux Etats en vue de parvenir à une
                    solution.

                    D. L’effet combiné des circonstances invoquées par l’Italie
                       105. A l’audience, le conseil de l’Italie a affirmé que les trois volets du
                    second argument de l’Italie devaient être examinés conjointement ; autre-
                    ment dit, que c’était en raison de l’effet cumulé de la gravité des viola-
                    tions, du statut des règles violées et de l’absence d’autres voies effectives
                    de réparation que la décision des tribunaux italiens de dénier à l’Alle-
                    magne l’immunité était justifiée.
                       106. La Cour a déjà établi qu’aucun des trois volets du second argument
                    de l’Italie ne peut justifier à lui seul le comportement des tribunaux italiens.
                    Elle n’est pas convaincue que ces éléments auraient pareil effet même si on
                    les considère conjointement. Rien dans l’examen de la pratique des Etats ne
                    vient corroborer la thèse selon laquelle, si deux de ces éléments ou même
                    tous les trois se trouvaient réunis, cela justifierait qu’un tribunal national
                    dénie à l’Etat étranger mis en cause devant lui son droit à l’immunité.

                    49




6 CIJ1031.indb 94                                                                                      22/11/13 12:25

                    145 	       immunités juridictionnelles de l’état (arrêt)

                        Pour autant que l’argument tiré de l’effet combiné des circonstances
                     doive se comprendre comme signifiant que le tribunal national devrait
                     mettre en balance l’ensemble des facteurs, en évaluant le poids respectif,
                     d’une part, des circonstances qui justifieraient qu’il exerce sa juridiction
                     et, d’autre part, de l’intérêt qui s’attache à la protection de l’immunité,
                     une telle approche méconnaîtrait la nature même de l’immunité. Comme
                     il a été dit au paragraphe 56 ci-avant, l’immunité, lorsqu’elle existe,
                     constitue selon le droit international un droit pour l’Etat étranger. De
                     surcroît, comme il a été expliqué au paragraphe 82 du présent arrêt, les
                     juridictions nationales doivent se prononcer sur les questions d’immunité
                     à titre liminaire, avant d’examiner le bien-fondé de la demande. L’immu-
                    nité ne saurait par conséquent dépendre de la mise en balance, par le
                    ­tribunal national devant lequel elle est invoquée, des circonstances parti-
                     culières de chaque affaire.

                                                   4. Conclusions
                       107. Dès lors, la Cour considère que le refus des tribunaux italiens de
                    reconnaître l’immunité à laquelle elle a conclu que l’Allemagne pouvait
                    prétendre au titre du droit international coutumier constitue un manque-
                    ment aux obligations auxquelles l’Etat italien était tenu envers celle-ci.
                       108. Un certain nombre de questions sur lesquelles les Parties se sont
                    exprimées de manière relativement détaillée n’appellent donc pas d’exa-
                    men de la part de la Cour. En particulier, point n’est besoin pour celle-ci
                    de trancher la question de savoir si, comme l’affirme l’Italie, le droit inter-
                    national confère aux victimes de violations du droit des conflits armés un
                    droit individuel à réparation directement opposable. Point n’est besoin
                    non plus pour elle de se prononcer sur la question de savoir si, comme
                    l’affirme l’Allemagne, le paragraphe 4 de l’article 77 du traité de paix ou
                    les dispositions des accords de 1961 emportaient renonciation automa-
                    tique aux réclamations qui font l’objet des procédures intentées devant la
                    justice italienne. Non qu’il s’agisse là, bien évidemment, de questions sans
                    importance ; elles n’appellent simplement aucune décision dans le cadre
                    de la présente affaire. La question de savoir si l’Allemagne encourt
                    aujourd’hui encore, envers l’Italie ou envers des ressortissants italiens,
                    une responsabilité au titre des crimes de guerre et des crimes contre l’hu-
                    manité commis par elle durant la seconde guerre mondiale n’affecte pas
                    son droit à l’immunité. De la même manière, la décision de la Cour rela-
                    tive à la question de l’immunité ne saurait avoir d’incidence sur quelque
                    responsabilité que pourrait encourir l’Allemagne.


                            IV. Les mesures de contrainte prises à l’égard des biens
                               appartenant à l’Allemagne en territoire italien

                      109. Le 7 juin 2007, des requérants grecs, se fondant sur une décision
                    de la Cour d’appel de Florence du 13 juin 2006 déclarant exécutoire en

                    50




6 CIJ1031.indb 96                                                                                     22/11/13 12:25

                    146 	        immunités juridictionnelles de l’état (arrêt)

                    Italie le jugement rendu par le tribunal de première instance de Livadia,
                    en Grèce, condamnant l’Allemagne à leur verser des indemnités, firent
                    enregistrer auprès du cadastre de la province de Côme une hypothèque
                    judiciaire sur la Villa Vigoni, bien appartenant à l’Etat allemand situé
                    près du lac de Côme (voir paragraphe 35 ci-dessus).
                       110. L’Allemagne soutient devant la Cour que cette mesure de contrainte
                    viole l’immunité d’exécution qui lui est reconnue par le droit international.
                    L’Italie n’a pas cherché à justifier ladite mesure ; elle a au contraire indiqué
                    à la Cour qu’elle « n’aurait aucune objection à ce que la Cour décide de
                    lui ordonner d’obtenir la mainlevée de l’hypothèque inscrite sur la
                    Villa Vigoni ».
                       111. L’hypothèque en question a été suspendue par l’effet du décret-
                    loi no 63 du 28 avril 2010, de la loi no 98 du 23 juin 2010 et du décret-loi
                    no 216 du 29 décembre 2011, pour tenir compte de la procédure pendante
                    devant la Cour en la présente affaire. Elle n’a cependant pas été annulée.
                       112. La Cour estime que, nonobstant la suspension susmentionnée et
                    en dépit de l’absence de toute argumentation de l’Italie visant à établir la
                    licéité internationale de la mesure de contrainte en cause, il subsiste entre
                    les Parties, sur ce point, un différend dont l’objet n’a pas disparu. L’Italie
                    n’a pas admis formellement que l’hypothèque judiciaire sur la Villa Vigoni
                    constituait une mesure contraire à ses obligations internationales. Elle n’a
                    pas non plus mis fin aux effets de cette mesure, mais les a seulement sus-
                    pendus, comme il vient d’être dit. Elle a fait savoir à la Cour, par la voix
                    de son agent, que, les décisions italiennes défavorables à l’Allemagne
                    ayant été suspendues par la voie législative en attendant l’arrêt de la
                    Cour, lesdites décisions « ne seront exécutées que si la Cour conclut que
                    l’Italie n’a pas commis les actes illicites dont l’Allemagne lui fait grief ».
                    Cela implique que l’hypothèque inscrite sur la Villa Vigoni est susceptible
                    de produire à nouveau ses pleins effets dans le cas où la Cour conclurait
                    qu’elle n’est pas contraire au droit international. Sans lui demander de
                    formuler une telle conclusion, l’Italie ne l’exclut pas, et attend que la
                    Cour se prononce pour en tirer les conséquences appropriées.
                       En conséquence, il y a lieu pour la Cour de statuer, comme le sou-
                    haitent les deux Parties, sur le deuxième chef de conclusions de l’Alle-
                    magne, qui a pour objet le différend relatif à la mesure de contrainte prise
                    à l’égard de la Villa Vigoni.
                       113. Avant d’examiner le bien-fondé des prétentions de la demande-
                    resse sur ce point, la Cour fera observer que l’immunité d’exécution dont
                    jouissent les Etats en ce qui concerne leurs biens situés en territoire étran-
                    ger va au-delà de l’immunité de juridiction dont bénéficient ces mêmes
                    Etats devant les tribunaux étrangers. Même si un jugement a été réguliè-
                    rement rendu à l’encontre d’un Etat étranger, dans des circonstances
                    telles que ce dernier ne pouvait pas se prévaloir d’une immunité de juri-
                    diction, il n’en résulte pas ipso facto que l’Etat condamné puisse faire
                    l’objet de mesures de contrainte, sur le territoire de l’Etat du for ou sur
                    celui d’un Etat tiers, en vue de faire exécuter le jugement en cause. De
                    même, l’éventuelle renonciation par un Etat à son immunité de juridiction

                    51




6 CIJ1031.indb 98                                                                                      22/11/13 12:25

                     147 	        immunités juridictionnelles de l’état (arrêt)

                     devant un tribunal étranger ne vaut pas par elle-même renonciation à son
                     immunité d’exécution en ce qui concerne les biens qui lui appartiennent et
                     qui se trouvent en territoire étranger.
                        Les règles du droit international coutumier relatives à l’immunité d’exé-
                     cution et celles qui gouvernent l’immunité de juridiction (entendue stricto
                     sensu comme le droit pour un Etat de ne pas être soumis à une procédure
                     judiciaire devant les tribunaux d’un autre Etat) sont distinctes et doivent
                     faire l’objet d’une application séparée.
                        114. Dans la présente affaire, cela signifie que la Cour peut se pronon-
                     cer sur la question de savoir si l’hypothèque inscrite sur la Villa Vigoni
                     constitue une mesure de contrainte violant l’immunité d’exécution de
                     l’Allemagne, sans avoir à se demander si les décisions des tribunaux grecs
                     prononçant des condamnations pécuniaires à l’égard de l’Allemagne,
                     pour l’exécution desquelles cette mesure a été prise, ont été elles-mêmes
                     rendues en violation de l’immunité de juridiction de cet Etat.
                        De même, la question de la licéité internationale de la mesure de contrainte
                     en cause, au regard des règles applicables en matière d’immunité d’exécu-
                     tion, est distincte, et peut donc être examinée séparément, de celle de la
                     licéité internationale des décisions judiciaires italiennes qui ont déclaré exé-
                     cutoires sur le territoire italien les jugements grecs condamnant l’Allemagne,
                     au regard des règles applicables en matière d’immunité de juridiction. Cette
                     dernière question, qui forme l’objet du troisième chef de conclusions soumis
                     à la Cour par l’Allemagne (voir paragraphe 17 ci-dessus), sera abordée dans
                     la section suivante du présent arrêt.
                        115. Pour fonder sa demande sur le point qui est à présent examiné,
                     l’Allemagne s’est référée aux règles énoncées à l’article 19 de la conven-
                     tion des Nations Unies. Ladite convention n’est pas entrée en vigueur,
                     mais, de l’avis de l’Allemagne, elle a codifié, sur la question de l’immu­
                     nité d’exécution, les règles existant en droit international général. Son
                     contenu s’imposerait donc en tant qu’il refléterait le droit coutumier en la
                     matière.
                        116. Intitulé « Immunité des Etats à l’égard des mesures de contrainte
                     postérieures au jugement », l’article 19 est ainsi rédigé :
                             « Aucune mesure de contrainte postérieure au jugement, telle que
                          saisie, saisie-arrêt ou saisie-exécution, ne peut être prise contre des
                          biens d’un Etat en relation avec une procédure intentée devant un
                          tribunal d’un autre Etat excepté si et dans la mesure où :
                          a) l’Etat a expressément consenti à l’application de telles mesures
                             dans les termes indiqués :
                               i) par un accord international ;
                              ii) par une convention d’arbitrage ou un contrat écrit ; ou
                             iii) par une déclaration devant le tribunal ou une communi­
                                  cation écrite faite après la survenance du différend entre les
                                  parties ; ou
                          b) l’Etat a réservé ou affecté des biens à la satisfaction de la demande
                             qui fait l’objet de cette procédure ; ou

                     52




6 CIJ1031.indb 100                                                                                      22/11/13 12:25

                     148 	        immunités juridictionnelles de l’état (arrêt)

                          c) il a été établi que les biens sont spécifiquement utilisés ou destinés
                             à être utilisés par l’Etat autrement qu’à des fins de service public
                             non commerciales et sont situés sur le territoire de l’Etat du for,
                             à condition que les mesures de contrainte postérieures au jugement
                             ne portent que sur des biens qui ont un lien avec l’entité contre
                             laquelle la procédure a été intentée. »
                          117. Lors de l’élaboration de la convention des Nations Unies, ces dis-
                     positions ont donné lieu à de longues et difficiles discussions. La Cour
                     estime qu’il ne lui est pas nécessaire pour les besoins de la présente affaire
                     de déterminer si l’article 19 précité reflète dans tous ses éléments le droit
                     international coutumier en vigueur.
                          118. En effet, il lui suffit de constater qu’il existe au minimum une
                     condition qui doit être remplie pour qu’une mesure de contrainte puisse
                     être prise à l’égard d’un bien appartenant à un Etat étranger : que le bien
                     en cause soit utilisé pour les besoins d’une activité ne poursuivant pas des
                     fins de service public non commerciales, ou que l’Etat propriétaire ait
                     expressément consenti à l’application d’une mesure de contrainte, ou
                     encore que cet Etat ait réservé le bien en cause à la satisfaction d’une
                     demande en justice (une illustration de cette pratique bien établie est four-
                     nie par la décision de la Cour constitutionnelle allemande (Bundesverfas‑
                     sungsgericht) du 14 décembre 1977 (BverfGE, vol. 46, p. 342), par l’arrêt
                     du Tribunal fédéral suisse du 30 avril 1986, Royaume d’Espagne c. Société X
                     (Annuaire suisse de droit international, vol. 43, 1987, p. 158), ainsi que par
                     l’arrêt de la Chambre des lords du 12 avril 1984, Alcom Ltd. c. République
                     de Colombie ([1984] 1 AC 580 ; ILR, vol. 74, p. 180), et par l’arrêt du Tri-
                     bunal constitutionnel espagnol du 1er juillet 1992, Abbott c. République
                     d’Afrique du Sud (Revista española de derecho internacional, vol. 44, 1992,
                     p. 565)).
                          119. Or, il est clair en l’espèce que le bien ayant fait l’objet de la mesure
                     de contrainte litigieuse est utilisé pour les besoins d’une activité de service
                     public dépourvue de caractère commercial, donc d’une activité relevant
                     des fonctions de souveraineté de l’Allemagne. La Villa Vigoni est en effet
                     le siège d’un centre culturel destiné à favoriser les échanges culturels entre
                     l’Allemagne et l’Italie. Ce centre culturel est organisé et administré sur la
                     base d’un accord entre les deux gouvernements conclu sous la forme d’un
                     échange de lettres en date du 21 avril 1986. Devant la Cour, l’Italie a
                     ­qualifié l’activité en cause de « centre d’excellence pour la coopération
                      ­italo-germanique dans les domaines de la recherche, de la culture et de
                       l’éducation » et reconnu qu’elle était pleinement impliquée dans « sa struc-
                     ture spéciale de gestion binationale ». Par ailleurs, l’Allemagne n’a d’au-
                     cune manière expressément consenti à l’application d’une mesure telle que
                     l’hypothèque en cause, ni n’a réservé la Villa Vigoni à la satisfaction des
                     demandes en justice dirigées contre elle.
                          120. Dans ces conditions, la Cour conclut que l’inscription d’une hypo-
                     thèque judiciaire sur la Villa Vigoni constitue une violation par l’Italie de
                     son l’obligation de respecter l’immunité due à l’Allemagne.

                     53




6 CIJ1031.indb 102                                                                                        22/11/13 12:25

                     149 	       immunités juridictionnelles de l’état (arrêt)

                          V. Les décisions judiciaires italiennes déclarant exécutoires
                          en Italie des décisions de juridictions grecques prononçant
                            des condamnations civiles à l’encontre de l’Allemagne

                          121. Par son troisième chef de conclusions, l’Allemagne se plaint de ce
                       que son immunité de juridiction a été également violée par les décisions
                       judiciaires italiennes déclarant exécutoires en Italie les condamnations
                       civiles prononcées par des tribunaux grecs à l’encontre de l’Allemagne
                       dans l’affaire du massacre de Distomo. Les ayants droit des victimes de ce
                       massacre, commis par les forces armées allemandes dans un village grec en
                       juin 1944, ont intenté en 1995 une action en réparation contre l’Allemagne
                       devant les juridictions grecques. Le tribunal de première instance de Liva-
                     dia, territorialement compétent, a condamné l’Allemagne à indemniser les
                     requérants, par un jugement du 25 septembre 1997. Le pourvoi formé par
                     l’Allemagne contre ce jugement a été rejeté par un arrêt de la Cour de
                     cassation grecque du 4 mai 2000, qui a rendu définitif le jugement du tri-
                     bunal régional, et a en même temps condamné l’Allemagne à supporter la
                     charge des dépens de la procédure de cassation. Les bénéficiaires grecs du
                     jugement de première instance et de l’arrêt de la Cour de cassation ont
                     demandé aux juridictions italiennes d’accorder l’exequatur de ces décisions
                     judiciaires, de manière à pouvoir les faire exécuter en Italie, leur exécution
                     en Grèce ou en Allemagne étant impossible (voir paragraphes 30 et 32
                     ci-dessus). C’est sur ces demandes que la Cour d’appel de Florence a
                     ­statué, pour y faire droit par un arrêt du 13 juin 2006, confirmé sur oppo-
                      sition de l’Allemagne le 21 octobre 2008, pour ce qui concerne les
                      ­condamnations pécuniaires prononcées par le tribunal de première ins-
                       tance de Livadia, et par un arrêt du 2 mai 2005, confirmé sur opposition
                       de l’Allemagne le 6 février 2007, pour ce qui est de la condamnation aux
                       dépens prononcée par la Cour de cassation grecque. Le dernier arrêt cité a
                       été confirmé par la Cour de cassation italienne le 6 mai 2008. Quant à
                       l’arrêt qui confirme l’exequatur accordé au jugement du tribunal de pre-
                       mière instance de Livadia, il a aussi donné lieu à un pourvoi devant la
                       Cour de cassation italienne, qui l’a rejeté le 12 janvier 2011.
                          122. Selon l’Allemagne, les arrêts de la Cour d’appel de Florence
                       déclarant exécutoires le jugement du tribunal de Livadia et l’arrêt de la
                       Cour de cassation grecque constituent des violations de son immunité de
                       juridiction, car les décisions judiciaires grecques ont été elles-mêmes ren-
                       dues en méconnaissance de cette immunité de juridiction, pour les mêmes
                       raisons que celles invoquées par l’Allemagne à propos des procédures ita-
                       liennes relatives à des crimes de guerre commis en Italie en 1943-1945.
                          123. Selon l’Italie, au contraire, il n’y a pas eu violation de l’immunité
                       de juridiction de l’Allemagne, ni par les décisions judiciaires grecques ni
                       par celles de la juridiction italienne ayant déclaré les précédentes exécu-
                       toires en Italie, pour les mêmes raisons que celles qui ont été exposées et
                       examinées dans la section III du présent arrêt.
                          124. Il convient de relever d’abord que le grief formulé par l’Allemagne
                       dans son troisième chef de conclusions ne se confond nullement avec le

                     54




6 CIJ1031.indb 104                                                                                     22/11/13 12:25

                     150 	        immunités juridictionnelles de l’état (arrêt)

                     précédent, qui a fait l’objet de la section IV ci-dessus (paragraphes 109
                     à 120). Il ne s’agit plus ici de savoir si une mesure de contrainte — telle
                     que l’hypothèque sur la Villa Vigoni — a méconnu l’immunité d’exécu-
                     tion de l’Allemagne, mais de déterminer si les jugements italiens déclarant
                     exécutoires en Italie les condamnations pécuniaires prononcées en Grèce
                     ont constitué par eux-mêmes — et indépendamment de toute mesure
                     d’exécution subséquente — une violation de l’immunité de juridiction de
                     la demanderesse. Bien qu’il existe un lien entre ces deux aspects — puisque
                     la mesure de contrainte sur la Villa Vigoni n’a pu être mise à exécution
                     que sur la base de l’arrêt de la Cour d’appel de Florence accordant l’exe‑
                     quatur du jugement du tribunal grec de Livadia —, les deux questions
                     sus-énoncées n’en sont pas moins nettement distinctes. Celle qui a été exa-
                     minée à la section précédente avait trait à l’immunité d’exécution ; celle
                     sur laquelle la Cour va se pencher à présent a trait à l’immunité de juri-
                     diction. Comme il a été rappelé plus haut, ces deux immunités sont régies
                     par des corps de règles différents.
                        125. La Cour doit ensuite exposer la manière dont elle conçoit la ques-
                     tion de l’immunité de juridiction appliquée à un jugement qui statue non
                     pas sur le fond d’une demande dirigée contre un Etat étranger, mais sur une
                     demande tendant à ce qu’un jugement déjà rendu par un tribunal étranger
                     à l’égard d’un Etat tiers soit déclaré exécutoire sur le territoire de l’Etat du
                     juge saisi (une demande d’exequatur). La difficulté provient de ce que, en
                     pareils cas, le juge n’est pas appelé à prononcer directement une condamna-
                     tion à l’égard d’un Etat étranger invoquant une immunité de juridiction,
                     mais à rendre exécutoire une condamnation déjà prononcée par le tribunal
                     d’un autre Etat, qui est supposé avoir examiné et appliqué lui-même les
                     règles relatives à l’immunité de juridiction de l’Etat défendeur.
                        126. En l’espèce, les deux Parties semblent avoir raisonné, dans les
                     arguments qu’elles ont échangés, comme si dans une telle hypothèse le
                     respect de l’immunité de juridiction de l’Etat tiers par le tribunal saisi de
                     la demande d’exequatur dépendait simplement du respect de cette immu-
                     nité par le tribunal étranger qui a rendu le jugement sur le fond à l’en-
                     contre de l’Etat tiers. En d’autres termes, les Parties ont paru l’une et
                     l’autre faire dépendre la question de savoir si la Cour d’appel de Florence
                     avait méconnu ou non l’immunité de juridiction de l’Allemagne en décla-
                     rant exécutoires le jugement de Livadia et l’arrêt de la Cour de cassation
                     grecque de celle de savoir si ces dernières décisions avaient elles-mêmes
                     méconnu l’immunité de juridiction que l’Allemagne avait invoquée en
                     défense dans les actions judiciaires intentées contre elle en Grèce.
                        127. Rien ne s’oppose à ce qu’une juridiction nationale vérifie, avant
                     d’accorder l’exequatur, que le jugement étranger n’a pas été rendu en
                     méconnaissance de l’immunité de l’Etat défendeur. Mais, pour les besoins
                     de la présente affaire, la Cour estime devoir aborder la question sous un
                     angle sensiblement différent. Elle considère qu’il n’est pas nécessaire, pour
                     déterminer si la Cour d’appel de Florence a méconnu l’immunité de juri-
                     diction de l’Allemagne, de se prononcer sur la question de savoir si les
                     décisions judiciaires grecques ont elles-mêmes violé cette immunité — ce

                     55




6 CIJ1031.indb 106                                                                                      22/11/13 12:25

                     151 	       immunités juridictionnelles de l’état (arrêt)

                     qu’elle ne pourrait d’ailleurs pas faire, puisqu’elle se prononcerait, ce fai-
                     sant, sur les droits et obligations d’un Etat, la Grèce, qui n’a pas la qua-
                     lité de partie à la présente instance (Or monétaire pris à Rome en 1943
                     (Italie c. France, Royaume-Uni et Etats-Unis d’Amérique), question préli‑
                     minaire, arrêt, C.I.J. Recueil 1954, p. 32 ; Timor oriental (Portugal c. Aus‑
                     tralie), arrêt, C.I.J. Recueil 1995, p. 105, par. 34).
                        La question pertinente, du point de vue de la Cour et pour les besoins
                     de la présente affaire, est de savoir si les tribunaux italiens ont eux-mêmes
                     respecté l’immunité de juridiction de l’Allemagne en accueillant la
                     demande d’exequatur, et non celle de savoir si le tribunal grec ayant rendu
                     le jugement dont l’exequatur était demandé a respecté l’immunité de juri-
                     diction de l’Allemagne. Dans une situation de ce genre, les réponses à ces
                     deux questions peuvent ne pas nécessairement coïncider ; c’est seulement
                     la première qui importe ici à la Cour.
                        128. Lorsqu’un tribunal est saisi, comme en l’espèce, d’une demande
                     tendant à ce qu’il accorde l’exequatur d’un jugement étranger ayant statué
                     à l’encontre d’un Etat tiers, il est appelé à exercer lui-même sa juridiction
                     à l’égard de l’Etat tiers en question. Il est vrai que la procédure d’exequa‑
                     tur n’a pas pour objet de trancher le fond d’un litige, mais seulement de
                     donner force exécutoire à un jugement déjà rendu, sur le territoire d’un
                     Etat autre que celui du juge qui a statué au fond. Le juge de l’exequatur
                     n’a donc pas pour rôle de réexaminer dans tous ses aspects le fond de
                     l’affaire qui a été jugée. Il n’en reste pas moins que, en accordant ou en
                     refusant l’exequatur, il exerce un pouvoir juridictionnel qui aboutit à don-
                     ner au jugement étranger des effets correspondant à ceux d’un jugement
                     rendu au fond dans l’Etat requis. La procédure introduite devant ce juge
                     doit, en conséquence, être regardée comme intentée contre l’Etat tiers
                     condamné par le jugement étranger.
                        129. A cet égard, la Cour relève que, selon l’article 6, paragraphe 2, de
                     la convention des Nations Unies :
                            « Une procédure devant un tribunal d’un Etat est considérée
                          comme étant intentée contre un autre Etat lorsque celui-ci :
                          a) est cité comme partie à la procédure ; ou
                          b) n’est pas cité comme partie à la procédure, mais que cette procé-
                             dure vise en fait à porter atteinte aux biens, droits, intérêts ou
                             activités de cet autre Etat. »
                     Appliquée à une procédure d’exequatur, cette définition implique qu’une
                     telle procédure doit être regardée comme dirigée contre l’Etat qui a été
                     condamné par le jugement étranger. C’est d’ailleurs bien pourquoi, en l’es-
                     pèce, l’Allemagne était recevable à faire opposition aux décisions de la
                     Cour d’appel de Florence accordant l’exequatur — quoiqu’elle l’ait fait
                     sans succès — puis à se pourvoir en cassation contre les arrêts confirmatifs.
                        130. Il résulte de ce qui précède que le juge saisi d’une demande d’exe‑
                     quatur d’un jugement étranger condamnant un Etat tiers est tenu de se
                     demander si l’Etat défendeur bénéficie d’une immunité de juridiction,
                     compte tenu de la nature de l’affaire qui a été jugée, devant les tribunaux

                     56




6 CIJ1031.indb 108                                                                                    22/11/13 12:25

                     152 	       immunités juridictionnelles de l’état (arrêt)

                     de l’Etat dans lequel la procédure d’exequatur a été engagée. En d’autres
                     termes, il doit se demander si, dans le cas où il aurait été lui-même saisi
                     au fond d’un litige identique à celui qui a été tranché par le jugement
                     étranger, il aurait été tenu en vertu du droit international d’accorder l’im-
                     munité à l’Etat défendeur (voir en ce sens l’arrêt de la Cour suprême du
                     Canada Kuwait Airways Corp. c. Irak ([2010] RCS, vol. 2, p. 571), ainsi
                     que l’arrêt de la Cour suprême du Royaume-Uni NML Capital Limited
                     c. République d’Argentine ([2011] UKSC 31).

                        131. Il découle des motifs qui précèdent que les juridictions italiennes
                     qui ont déclaré exécutoires en Italie les décisions judiciaires grecques ren-
                     dues contre l’Allemagne ont méconnu l’immunité de cette dernière. En
                     effet, pour les raisons exposées dans la section III ci-dessus du présent
                     arrêt, les tribunaux italiens auraient été tenus d’accorder l’immunité à
                     l’Allemagne s’ils avaient été saisis au fond d’une affaire identique à celle
                     sur laquelle les tribunaux grecs ont statué par les décisions dont l’exequa‑
                     tur était sollicité (à savoir l’affaire du massacre de Distomo). En consé-
                     quence, ils ne pouvaient pas accorder l’exequatur sans méconnaître de ce
                     fait l’immunité de juridiction de l’Allemagne.
                        132. Pour parvenir à une telle conclusion, point n’est besoin de se pro-
                     noncer sur la question de savoir si les tribunaux grecs ont eux-mêmes
                     violé l’immunité de l’Allemagne, question dont la Cour n’est pas saisie et
                     sur laquelle elle ne saurait d’ailleurs se prononcer pour les raisons rappe-
                     lées ci-dessus. La Cour se bornera à relever, en termes généraux, qu’il
                     peut parfaitement se produire, dans certaines hypothèses, que le jugement
                     rendu au fond n’ait pas violé l’immunité de juridiction de l’Etat défen-
                     deur, par exemple parce que celui-ci y aurait renoncé devant les tribunaux
                     saisis de l’action principale, mais que l’action en exequatur engagée dans
                     un autre Etat se heurte à l’immunité du défendeur. C’est pourquoi les
                     deux questions sont distinctes, et que le présent arrêt n’a pas à se pronon-
                     cer sur la licéité des décisions judiciaires grecques.
                        133. La Cour conclut donc que les arrêts susmentionnés de la Cour
                     d’appel de Florence ont violé l’obligation de l’Italie de respecter l’immu-
                     nité de juridiction de l’Allemagne.


                                  VI. Les conclusions finales de l’Allemagne
                                         et les réparations sollicitées

                        134. Dans ses conclusions finales présentées au terme de la procédure
                     orale, l’Allemagne a soumis à la Cour six demandes, les trois premières
                     étant de nature déclaratoire et les trois suivantes tendant à ce que soient
                     tirées les conséquences, en termes de réparation, des violations constatées
                     (voir paragraphe 17 ci-dessus). C’est sur ces demandes qu’il appartient à
                     la Cour de statuer dans le dispositif du présent arrêt.
                        135. Pour les raisons exposées dans la motivation figurant dans les
                     ­sections III, IV et V ci-dessus, la Cour fera droit aux trois premières

                     57




6 CIJ1031.indb 110                                                                                   22/11/13 12:25

                     153 	        immunités juridictionnelles de l’état (arrêt)

                      demandes de l’Allemagne, tendant à ce qu’elle déclare, respectivement :
                     que l’Italie a violé l’immunité de juridiction reconnue à l’Allemagne par le
                     droit international en permettant que soient intentées à son encontre des
                     actions civiles fondées sur des violations du droit international humani-
                     taire commises par le Reich allemand entre 1943 et 1945 ; que l’Italie a
                     également violé l’immunité due à l’Allemagne en prenant des mesures
                     d’exécution forcée visant la Villa Vigoni ; que l’Italie a, enfin, violé
                     ­l’immunité de juridiction de l’Allemagne en déclarant exécutoires sur le
                      territoire italien des décisions judiciaires grecques fondées sur des faits
                      comparables à ceux mentionnés ci-dessus.
                         136. Le quatrième chef de conclusions de l’Allemagne tend à ce que la
                      Cour dise et juge que, en conséquence de ce qui précède, la responsabilité
                      internationale de la République italienne est engagée.
                         Il n’est pas douteux que la violation par l’Italie de certaines de ses obli-
                      gations juridiques internationales est de nature à engager sa responsabi-
                      lité internationale et met à sa charge, en vertu du droit international
                      général, l’obligation de réparer intégralement le préjudice causé par les
                      faits illicites commis. Le contenu, en l’espèce, de cette obligation de répa-
                      ration sera examiné ci-après, à propos des cinquième et sixième chefs de
                      conclusions de l’Allemagne. Il y sera statué dans le dispositif. La Cour, en
                      revanche, n’estime pas utile d’inclure dans ce dernier une déclaration spé-
                      cifique selon laquelle la responsabilité internationale de l’Italie est enga-
                      gée, qui serait purement redondante, puisque cette responsabilité se déduit
                      automatiquement du constat de la violation de certaines obligations.

                        137. Le cinquième chef de conclusions de l’Allemagne tend à ce que la
                     Cour ordonne à l’Italie de prendre, par les moyens de son choix, toutes
                     les mesures nécessaires pour faire en sorte que l’ensemble des décisions de
                     ses tribunaux et autres autorités judiciaires qui contreviennent à l’immu-
                     nité souveraine de l’Allemagne ne puissent être exécutées. Cela doit se
                     comprendre comme signifiant que les décisions en cause doivent être pri-
                     vées d’effet.
                        En vertu du droit international général en matière de responsabilité de
                     l’Etat pour fait internationalement illicite, qu’exprime sur ce point l’ar-
                     ticle 30 a) des articles de la Commission du droit international relatifs à
                     ce sujet, l’Etat responsable d’un tel fait a l’obligation d’y mettre fin si ce
                     fait présente un caractère continu. En outre, même si le fait en question a
                     pris fin, l’Etat responsable est tenu, à titre de réparation, de rétablir la
                     situation qui existait avant que le fait illicite ne soit commis, dès lors
                     qu’un tel rétablissement n’est pas matériellement impossible et n’impose
                     pas à cet Etat une charge hors de proportion avec l’avantage qui résulte
                     d’une restitution plutôt que d’une indemnisation. Cette règle est reflétée à
                     l’article 35 des articles de la Commission du droit international.

                        Il en découle que la Cour doit faire droit au cinquième chef de conclu-
                     sions de l’Allemagne. Les décisions et mesures contraires aux immunités
                     de juridiction de l’Allemagne qui sont encore en vigueur doivent cesser de

                     58




6 CIJ1031.indb 112                                                                                      22/11/13 12:25

                     154 	       immunités juridictionnelles de l’état (arrêt)

                     produire effet, et les effets de ces décisions et mesures qui se sont déjà
                     produits doivent être supprimés, de telle sorte que soit rétablie la situa-
                     tion qui existait avant que les faits illicites ne soient commis. Il n’a été ni
                     allégué ni démontré que la restitution serait en l’espèce matériellement
                     impossible ou qu’elle imposerait à l’Italie une charge hors de proportion
                     avec les avantages d’une telle restitution. En particulier, la circonstance
                     que certaines des violations commises soient le fait d’organes judiciaires,
                     et que certaines des décisions judiciaires en cause aient pu acquérir du
                     point de vue du droit interne italien un caractère définitif, n’est pas de
                     nature à faire disparaître l’obligation de restitution à la charge de l’Italie.
                     En revanche, la défenderesse a le droit de choisir les moyens qui lui
                     paraissent les mieux adaptés en vue d’atteindre le résultat qui doit être
                     obtenu. Ainsi, elle a l’obligation d’atteindre ce résultat par la promulga-
                     tion d’une législation appropriée ou par le recours à toute autre méthode
                     de son choix également capable de produire cet effet.
                        138. Enfin, le sixième chef de conclusions de l’Allemagne tend à ce que
                     la Cour ordonne à l’Italie de prendre toutes les mesures nécessaires pour
                     faire en sorte que ses tribunaux s’abstiennent à l’avenir de connaître d’ac-
                     tions intentées contre l’Allemagne à raison des faits mentionnés dans son
                     premier chef de conclusions (c’est-à-dire des violations du droit interna-
                     tional humanitaire commises par le Reich allemand entre 1943 et 1945).
                        Ainsi que la Cour l’a déjà indiqué à l’occasion d’autres affaires (voir
                     notamment Différend relatif à des droits de navigation et des droits
                     connexes (Costa Rica c. Nicaragua), arrêt, C.I.J. Recueil 2009, p. 267,
                     par. 150), en règle générale, il n’y a pas lieu de supposer que l’Etat dont
                     un acte ou un comportement a été déclaré illicite par la Cour répétera à
                     l’avenir cet acte ou ce comportement, puisque sa bonne foi doit être pré-
                     sumée. En conséquence, s’il peut arriver à la Cour d’ordonner à l’Etat
                     responsable d’un comportement internationalement illicite d’offrir à
                     l’Etat lésé des assurances de non-répétition, ou de prendre des mesures
                     spécifiques visant à garantir que le fait illicite ne se répétera pas, c’est
                     seulement lorsque des circonstances spéciales le justifient, ce qu’il lui
                     appartient d’apprécier dans chaque cas.
                        Au cas d’espèce, la Cour n’aperçoit aucune raison permettant de consi-
                     dérer que l’on se trouverait dans de telles circonstances. Elle ne fera donc
                     pas droit au dernier chef de conclusions de l’Allemagne.


                                                             *
                                                         *       *

                       139. Par ces motifs,
                       La Cour,
                       1) Par douze voix contre trois,
                        Dit que la République italienne a manqué à son obligation de respecter
                     l’immunité reconnue à la République fédérale d’Allemagne par le droit

                     59




6 CIJ1031.indb 114                                                                                     22/11/13 12:25

                     155 	       immunités juridictionnelles de l’état (arrêt)

                     international en permettant que soient intentées à son encontre des
                     actions civiles fondées sur des violations du droit international humani-
                     taire commises par le Reich allemand entre 1943 et 1945 ;
                       pour : M. Owada, président ; M. Tomka, vice-président ; MM. Koroma, Simma,
                         Abraham, Keith, Sepúlveda-Amor, Bennouna, Skotnikov, Greenwood,
                         Mmes Xue, Donoghue, juges ;
                       contre : MM. Cançado Trindade, Yusuf, juges ; M. Gaja, juge ad hoc ;
                       2) Par quatorze voix contre une,
                        Dit que la République italienne a manqué à son obligation de respecter
                     l’immunité reconnue à la République fédérale d’Allemagne par le droit
                     international en prenant des mesures d’exécution forcée visant la
                     Villa Vigoni ;
                       pour : M. Owada, président ; M. Tomka, vice-président ; MM. Koroma,
                         Simma, Abraham, Keith, Sepúlveda-Amor, Bennouna, Skotnikov, Yusuf,
                         Greenwood, Mmes Xue, Donoghue, juges ; M. Gaja, juge ad hoc ;
                       contre : M. Cançado Trindade, juge ;
                       3) Par quatorze voix contre une,
                        Dit que la République italienne a manqué à son obligation de respecter
                     l’immunité reconnue à la République fédérale d’Allemagne par le droit
                     international en déclarant exécutoires sur le territoire italien des décisions
                     judiciaires grecques fondées sur des violations du droit international
                     humanitaire commises en Grèce par le Reich allemand ;
                       pour : M. Owada, président ; M. Tomka, vice-président ; MM. Koroma,
                         Simma, Abraham, Keith, Sepúlveda-Amor, Bennouna, Skotnikov, Yusuf,
                         Greenwood, Mmes Xue, Donoghue, juges ; M. Gaja, juge ad hoc ;
                       contre : M. Cançado Trindade, juge ;
                       4) Par quatorze voix contre une,
                        Dit que la République italienne devra, en promulguant une législation
                     appropriée ou en recourant à toute autre méthode de son choix, faire en
                     sorte que les décisions de ses tribunaux et celles d’autres autorités judi-
                     ciaires qui contreviennent à l’immunité reconnue à la République fédérale
                     d’Allemagne par le droit international soient privées d’effet ;
                       pour : M. Owada, président ; M. Tomka, vice-président ; MM. Koroma,
                         Simma, Abraham, Keith, Sepúlveda-Amor, Bennouna, Skotnikov, Yusuf,
                         Greenwood, Mmes Xue, Donoghue, juges ; M. Gaja, juge ad hoc ;
                       contre : M. Cançado Trindade, juge ;
                       5) A l’unanimité,
                      Rejette le surplus des conclusions de la République fédérale d’Alle-
                     magne.

                        Fait en français et en anglais, le texte français faisant foi, au Palais de
                     la Paix, à La Haye, le trois février deux mille douze, en quatre exem-

                     60




6 CIJ1031.indb 116                                                                                    22/11/13 12:25

                     156 	       immunités juridictionnelles de l’état (arrêt)

                     plaires, dont l’un restera déposé aux archives de la Cour et les autres
                     seront transmis respectivement au Gouvernement de la République fédé-
                     rale d’Allemagne, au Gouvernement de la République italienne et au
                     Gouvernement de la République hellénique.

                                                                           Le président,
                                                                  (Signé) Hisashi Owada.
                                                                             Le greffier,
                                                                (Signé) Philippe Couvreur.




                       MM. les juges Koroma, Keith et Bennouna joignent à l’arrêt les expo-
                     sés de leur opinion individuelle ; MM. les juges Cançado Trindade et
                     Yusuf joignent à l’arrêt les exposés de leur opinion dissidente ; M. le juge
                     ad hoc Gaja joint à l’arrêt l’exposé de son opinion dissidente.

                                                                             (Paraphé) H.O.
                                                                             (Paraphé) Ph.C.




                     61




6 CIJ1031.indb 118                                                                                  22/11/13 12:25

